EXECUTION COPY
 
 
[jpmorgan.jpg]
 
CREDIT AGREEMENT
 


 
dated as of
 


 
August 16, 2012
 


 
among
 


 
PARAMETRIC TECHNOLOGY CORPORATION
 


 
The Lenders Party Hereto
 


 
JPMORGAN CHASE BANK, N.A.
 
as Administrative Agent
 


 
KEYBANK NATIONAL ASSOCIATION
 
as Syndication Agent
 


 
and
 
RBS CITIZENS, N.A.
as Documentation Agent
 
 
J.P. MORGAN SECURITIES LLC and KEYBANK NATIONAL ASSOCIATION
 
as Joint Bookrunners and Joint Lead Arrangers
 


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

 
Page
ARTICLE I Definitions
1
SECTION 1.01.
  Defined Terms
1
SECTION 1.02.
  Classification of Loans and Borrowings
22
SECTION 1.03.
  Terms Generally
22
SECTION 1.04.
  Accounting Terms; GAAP
23
SECTION 1.05.
  Status of Obligations
23
     
ARTICLE II The Credits
24
SECTION 2.01.
  Commitments
24
SECTION 2.02.
  Loans and Borrowings
24
SECTION 2.03.
  Requests for Borrowings
25
SECTION 2.04.
  Determination of Dollar Amounts
25
SECTION 2.05.
  Swingline Loans
26
SECTION 2.06.
  Letters of Credit
27
SECTION 2.07.
  Funding of Borrowings
31
SECTION 2.08.
  Interest Elections
32
SECTION 2.09.
  Termination and Reduction of Commitments
33
SECTION 2.10.
  Repayment and Amortization of Loans; Evidence of Debt
34
SECTION 2.11.
  Prepayment of Loans
35
SECTION 2.12.
  Fees
36
SECTION 2.13.
  Interest
37
SECTION 2.14.
  Alternate Rate of Interest
37
SECTION 2.15.
  Increased Costs
38
SECTION 2.16.
  Break Funding Payments
39
SECTION 2.17.
  Taxes
39
SECTION 2.18.
  Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
41
SECTION 2.19.
  Mitigation Obligations; Replacement of Lenders
43
SECTION 2.20.
  Expansion Option
44
SECTION 2.21.
  Judgment Currency
45
SECTION 2.22.
  Defaulting Lenders
45
     
ARTICLE III Representations and Warranties
47
SECTION 3.01.
  Corporate Existence; Subsidiaries; Foreign Qualification
47
SECTION 3.02.
  Corporate Authority
47
SECTION 3.03.
  Compliance with Laws and Contracts
48
SECTION 3.04.
  Litigation and Administrative Proceedings
48
SECTION 3.05.
  Title to Assets
48
SECTION 3.06.
  Liens and Security Interests
48
SECTION 3.07.
  Tax Returns
49
SECTION 3.08.
  Environmental Laws
49
SECTION 3.09.
  Continued Business
49
SECTION 3.10.
  Employee Benefits Plans
49
SECTION 3.11.
  Consents or Approvals
50
SECTION 3.12.
  Solvency
50
SECTION 3.13.
  Financial Statements
50


 
 i

--------------------------------------------------------------------------------

 



 
Table of Contents
(continued)


    Page
SECTION 3.14.
  Regulations
50
SECTION 3.15.
  Intellectual Property
50
SECTION 3.16.
  Insurance
51
SECTION 3.17.
  Accurate and Complete Statements
51
SECTION 3.18.
  Investment Company
51
SECTION 3.19.
  Defaults
51
     
ARTICLE IV Conditions
51
SECTION 4.01.
  Effective Date
51
SECTION 4.02.
  Each Credit Event
52
     
ARTICLE V Covenants
52
SECTION 5.01.
  Insurance
52
SECTION 5.02.
  Money Obligations
53
SECTION 5.03.
  Financial Statements and Other Information
53
SECTION 5.04.
  Financial Records
54
SECTION 5.05.
  Franchises; Change in Business
54
SECTION 5.06.
  ERISA, Pension and Benefit Plan Compliance
54
SECTION 5.07.
  Financial Covenants
55
SECTION 5.08.
  Borrowing
55
SECTION 5.09.
  Liens
56
SECTION 5.10.
  Regulations T, U and X
57
SECTION 5.11.
  Investments, Loans and Guaranties
57
SECTION 5.12.
  Merger and Sale of Assets
58
SECTION 5.13.
  Acquisitions
59
SECTION 5.14.
  Notice
59
SECTION 5.15.
  Capital Distributions
59
SECTION 5.16.
  Environmental Compliance
60
SECTION 5.17.
  Affiliate Transactions
60
SECTION 5.18.
  Use of Proceeds
60
SECTION 5.19.
  Corporate Names
60
SECTION 5.20.
  Subsidiary Guaranties and Pledge of Stock or Other Ownership Interest
60
SECTION 5.21.
  Restrictive Agreements
61
SECTION 5.22.
  Other Covenants
61
SECTION 5.23.
  Guaranty Under Material Indebtedness Agreement
61
SECTION 5.24.
  Amendment of Organizational Documents
61
SECTION 5.25.
  Further Assurances
61
     
ARTICLE VI [Reserved]
62
     
ARTICLE VII Events of Default
62
     
ARTICLE VIII The Administrative Agent
64
     
ARTICLE IX Miscellaneous
67
SECTION 9.01.
  Notices
67
SECTION 9.02.
  Waivers; Amendments
68


 
 ii

--------------------------------------------------------------------------------

 

Table of Contents
(continued)

 

    Page
SECTION 9.03.
  Expenses; Indemnity; Damage Waiver
70
SECTION 9.04.
  Successors and Assigns
72
SECTION 9.05.
  Survival
75
SECTION 9.06.
  Counterparts; Integration; Effectiveness
75
SECTION 9.07.
  Severability
75
SECTION 9.08.
  Right of Setoff
75
SECTION 9.09.
  Governing Law; Jurisdiction; Consent to Service of Process
76
SECTION 9.10.
  WAIVER OF JURY TRIAL
76
SECTION 9.11.
  Headings
76
SECTION 9.12.
  Confidentiality
76
SECTION 9.13.
  USA PATRIOT Act
77
SECTION 9.14.
  Releases of Subsidiary Guarantors
77
SECTION 9.15.
  Appointment for Perfection
78
SECTION 9.16.
  Interest Rate Limitation
78
SECTION 9.17.
  No Advisory or Fiduciary Responsibility
78
     



 
 
iii 

--------------------------------------------------------------------------------

 
 


SCHEDULES:
     
Schedule 2.01 – Commitments
 
Schedule 2.02 – Mandatory Cost
 
Schedule 2.03 – Competitors
 
Schedule 3.01 – Subsidiaires
 
Schedule 3.04 – Litigation
 
Schedule 3.10 – ERISA Plans
 
Schedule 5.08 – Existing Indebtedness
 
Schedule 5.09 – Existing Liens
 
Schedule 5.11 – Permitted Foreign Subsidiary Loans and Investments
 
Schedule 5.12 – Certain Subsidiaries to be Liquidated
     
EXHIBITS:
     
Exhibit A – Form of Assignment and Assumption
 
Exhibit B – Form of Opinion of Credit Parties’ Counsel
 
Exhibit C – Form of Increasing Lender Supplement
 
Exhibit D – Form of Augmenting Lender Supplement
 
Exhibit E – Form of Compliance Certificate
 
Exhibit F – List of Closing Documents
 
Exhibit G-1 – Form of Borrowing Request
 
Exhibit G-2 – Form of Interest Election Request
 


 
 vi

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT (this “Agreement”) dated as of August 16, 2012 among PARAMETRIC
TECHNOLOGY CORPORATION, the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, KEYBANK NATIONAL ASSOCIATION, as
Syndication Agent and RBS CITIZENS, N.A., as Documentation Agent.


The parties hereto agree as follows:




ARTICLE I


Definitions


SECTION 1.01.                           Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.


“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person (other than a Company), or any business or division of
any Person (other than a Company), (b) the acquisition of in excess of fifty
percent (50%) of the stock (or other Equity Interest) of any Person (other than
a Company), or (c) the acquisition of another Person (other than a Company) by a
merger, amalgamation or consolidation or any other combination with such Person.


“Adjusted Covenant Requirement” means with respect to the making of any
Permitted Investment or the incurrence of any Indebtedness, at the time thereof
and after giving effect thereto (including giving effect thereto on a Pro Forma
Basis), the Leverage Ratio shall be less than 2.00 to 1.00, in each case after
the making of such Permitted Investment and/or the incurrence of such
Indebtedness, as applicable.


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom or any Participating Member State, the Mandatory Cost.


“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent a
pledge of more than 662/3% of the voting Equity Interests in such Foreign
Subsidiary would cause a Deemed Dividend Problem.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


 
 

--------------------------------------------------------------------------------

 


“Agreement” has the meaning set forth in the first paragraph hereof.


“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Yen and (v) any other currency that is (x) a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars, (y) available in the London interbank deposit market and (z) agreed to
by the Administrative Agent and each of the Lenders.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.


“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and (b)
with respect to the Term Loans, a percentage equal to a fraction the numerator
of which is such Lender’s outstanding principal amount of the Term Loans and the
denominator of which is the aggregate outstanding principal amount of the Term
Loans of all Term Lenders; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Term Loan Commitment
shall be disregarded in the calculation.


“Applicable Pledge Percentage” means (a) in the case of non-voting Equity
Interests, 100% and (b) in the case of voting Equity Interests, 100% but 65% in
the case of a pledge by the Borrower or any Domestic Subsidiary of its Equity
Interests in an Affected Foreign Subsidiary.


“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio applicable on such date:
 

 
Leverage Ratio:
 
Eurocurrency
Spread
 
ABR
Spread
 
Commitment
Fee Rate
Category 1:
 
< 1.00 to 1.00
1.25%
0.25%
0.20%
Category 2:
> 1.00 to 1.00 but
< 2.00 to 1.00
1.375%
0.375%
0.25%
Category 3:
 
> 2.00 to 1.00
1.50%
0.50%
0.30%



For purposes of the foregoing,


 
2 

--------------------------------------------------------------------------------

 




 
(i)           if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.03, Category 3
shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery and ending on the date which is three (3)
Business Days after the Financials are actually delivered, after which the
Category shall be determined in accordance with the table above as applicable;


(ii)           adjustments, if any, to the Category then in effect shall be
effective three (3) Business Days after the Administrative Agent has received
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and


(iii)           notwithstanding the foregoing, Category 2 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first full fiscal quarter ending after the Effective Date
(unless such Financials demonstrate that Category 3 should have been applicable
during such period, in which case Category 3 shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.


“Approved Depository” means a domestic or foreign commercial bank or United
States branch of a foreign bank licensed under the laws of the United States or
a State thereof having (a) capital and surplus in excess of Two Hundred Fifty
Million Dollars ($250,000,000) and (b) a Keefe Bank Watch Rating of “B” or
better or, with respect to any investment or deposit in a foreign bank in excess
of One Million Dollars ($1,000,000), an equivalent rating from a comparable
foreign rating agency.


“Approved Fund” has the meaning assigned to such term in Section 9.04.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.


“Augmenting Lender” has the meaning assigned to such term in Section 2.20.


“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date, or such earlier date on which the Revolving
Commitments shall have been terminated pursuant to the terms hereof.


“Available Revolving Commitment” means, at any time, with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).


“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).


 
3 

--------------------------------------------------------------------------------

 




 
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.


“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means Parametric Technology Corporation, a Massachusetts corporation.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan made on the same date and,
in the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (c) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G-1.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in euro).


“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other Equity Interest of such Company or as a dividend, return
of capital or other distribution (other than any stock dividend, stock split or
other equity distribution payable only in capital stock or other Equity Interest
of such Company) in respect of such Company’s capital stock or other Equity
Interest.


 
4 

--------------------------------------------------------------------------------

 




 
“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof as determined in accordance with GAAP.


“Cash Equivalent Investments” means:


(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;


(b)           investments in commercial paper maturing within two hundred
seventy (270) days from the date of acquisition thereof and having, at such date
of acquisition, the highest credit rating obtainable from S&P’s or Moody’s;


(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any Approved
Depository;


(d)           fully collateralized repurchase agreements with a term of not more
than one hundred eighty (180) days for securities described in subpart (a) above
and entered into with an Approved Depository;


(e)           money market funds at least ninety-five percent (95%) of the
assets of which constitute Cash Equivalent Investments of the kinds described in
subparts (a) through (d) of this definition;


(f)           with respect to Foreign Subsidiaries, obligations guaranteed by
the jurisdiction in which the Foreign Subsidiary is organized (but only to the
extent such jurisdiction has a rating applicable to such type of jurisdiction
substantially equivalent as the rating for an Approved Depository) and is
conducting business maturing within one year from the date of acquisition
thereof in an aggregate principal amount up to but not exceeding Twenty-Five
Million Dollars ($25,000,000) at any one time outstanding as to all Foreign
Subsidiaries; and


(g)           to the extent not included in subparts (a) through (f) above, cash
equivalents as determined in accordance with GAAP.


“Change in Control” means (a) the acquisition of ownership or voting control,
directly or indirectly, beneficially (within the meaning of Rules 13d-3 and
13d-5 of the Securities Exchange Act of 1934, as then in effect) directly or
indirectly, on or after the Effective Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Securities Exchange Act of 1934, as then
in effect), of Equity Interests representing more than forty percent (40%) of
the aggregate ordinary Voting Power represented by the issued and outstanding
Equity Interests of the Borrower; (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors by Persons who were not
(i) directors of the Borrower on the Effective Date, (ii) appointed or nominated
by the board of directors or other governing body of the Borrower (which
constituted the board of directors or such other governing body on the Effective
Date), or (iii) appointed or nominated by directors so nominated; or


 
5 

--------------------------------------------------------------------------------

 


(c) the occurrence of a “change in control” (or substantially equivalent term),
as defined in any Material Indebtedness Agreement.
 


“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with the rules and regulations promulgated thereunder.


“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Credit
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations.


“Collateral Documents” means, collectively, the Pledge Agreements and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, deeds of trust, loan agreements, notes, guarantees,
subordination agreements, pledges, powers of attorney, assignments, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Borrower or any of its Domestic Subsidiaries or Pledge
Subsidiaries and delivered to the Administrative Agent.


“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.


“Companies” means the Borrower and all Subsidiaries.


“Competitor” means each of each of the Persons listed on Schedule 2.03 hereto
and their Subsidiaries.


“Compliance Certificate” means a Compliance Certificate substantially in the
form of the attached Exhibit E.


“Computation Date” is defined in Section 2.04.


 
6 

--------------------------------------------------------------------------------

 




 
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid for such Acquisition.


“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 3.13 hereof.


“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of the Borrower (specifically including any software development
costs that are capitalized), as determined on a Consolidated basis and in
accordance with GAAP; provided, that “Consolidated Capital Expenditures” shall
not include such expenditures made (a) in connection with any Acquisition or (b)
with casualty or condemnation proceeds.


“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, (a) Consolidated Net Earnings for such period
plus, without duplication, the aggregate amounts deducted in determining such
Consolidated Net Earnings in respect of (i) Consolidated Interest Expense,
(ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation and
Amortization Charges, (iv) reasonable non-recurring non-cash losses not incurred
in the ordinary course of business, (v) non-cash expenses incurred in connection
with stock-based compensation, (vi) reasonable restructuring charges that are
non-recurring and paid or to be paid in cash in an amount not to exceed the
aggregate cash amount of Twenty Million Dollars ($20,000,000) during any period
of twelve (12) consecutive months (not to exceed an aggregate maximum amount of
Seventy-Five Million Dollars ($75,000,000) during the Availability Period),
(vii) fees, expenses and other charges related to the Transactions and (viii)
any reasonable fees and expenses in connection with any actual or proposed
acquisition, Investment or financing (to the extent such fees reduced
Consolidated Net Earnings during such period (including as a result of the
application of FASB 141R)) in an aggregate amount not to exceed Six Million
Dollars ($6,000,000) during any period of twelve (12) consecutive months, minus,
(b) to the extent included in Consolidated Net Earnings for such period,
non-recurring gains not incurred in the ordinary course of business; provided,
however, that any time an Acquisition is made pursuant to Section 5.13 hereof,
Consolidated EBITDA shall be recalculated to include the EBITDA of the acquired
company (with appropriate pro-forma adjustments, reasonably acceptable to
Administrative Agent, due to discontinued operations) as if such Acquisition had
been completed on the first day of the relevant measuring period.


“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis and in accordance with GAAP, without duplication, the
aggregate of (a) Consolidated Interest Expense (including, without limitation,
the “imputed interest” portion of Capitalized Lease Obligations, synthetic
leases and asset securitizations, if any) and (b) scheduled principal payments
on Consolidated Funded Indebtedness (for the avoidance of doubt, excluding all
prepayments of the Revolving Loans).


 
7 

--------------------------------------------------------------------------------

 


“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any, as determined on a Consolidated basis and in accordance
with GAAP).


“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), and all franchise taxes of the Borrower, as determined on a
Consolidated basis and in accordance with GAAP.


“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.


“Consolidated Net Earnings” means, for any period, the net income (or loss) of
the Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis and in accordance
with GAAP.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).


“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.


“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.


“Credit Party” means the Borrower and any Subsidiary or other Affiliate that is
a Subsidiary Guarantor.


“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default and that has not been waived in accordance with Section 9.02
hereof.


“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed, within two Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund
any portion of its participations in Letters of Credit or Swingline Loans or
(iii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in


 
8 

--------------------------------------------------------------------------------

 


writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Lender Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Lender
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Lender Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
 


“Documentation Agent” means RBS Citizens, N.A. in its capacity as documentation
agent for the credit facilities evidenced by this Agreement.


“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.


“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).


“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.


 
9 

--------------------------------------------------------------------------------

 


“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.


“ERISA Event” means (a) the occurrence of an event with respect to an ERISA Plan
that results in the imposition of an excise tax or any other liability on a
Company or of the imposition of a Lien on the assets of a Company; (b) the
engagement by a Controlled Group member in a non-exempt “prohibited transaction”
(as defined under ERISA Section 406 or Code Section 4975) or a breach of a
fiduciary duty under ERISA that could result in liability to a Company; (c) the
application by a Controlled Group member for a waiver from the minimum funding
requirements of Code Section 412 or ERISA Section 302 or a Controlled Group
member is required to provide security under Code Section 401(a)(29) or ERISA
Section 307; (d) the occurrence of a Reportable Event with respect to any
Pension Plan as to which notice is required to be provided to the PBGC; (e) the
withdrawal by a Controlled Group member from a Multiemployer Plan in a “complete
withdrawal” or a “partial withdrawal” (as such terms are defined in ERISA
Sections 4203 and 4205, respectively); (f) the involvement of, or occurrence or
existence of any event or condition that makes likely the involvement of, a
Multiemployer Plan in any reorganization under ERISA Section 4241; (g) the
failure of an ERISA Plan (and any related trust) that is intended to be
qualified under Code Sections 401 and 501 to be so qualified; (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan under ERISA Section 4042, or the taking by a
Controlled Group member of any steps to terminate a Pension Plan (other than a
standard termination under ERISA Section 4041(b)); (i) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits; or (j) any
incurrence by or any expectation of the incurrence by a Controlled Group member
of any liability for post-retirement benefits under any Welfare Plan, other than
as required by ERISA Section 601, et. seq. or Code Section 4980B or similar
state law.


“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)), other than a Multiemployer Plan, that a Controlled Group member
at any time sponsors, maintains, contributes to, has liability with respect to
or has an obligation to contribute to such plan, and that is covered by ERISA
pursuant to ERISA Section 401.


“EU” means the European Union.


“euro” and/or “EUR” means the single currency of the Participating Member
States.


“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.


“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.


“Event of Default” has the meaning assigned to such term in Article VII.


“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m.,


 
10 

--------------------------------------------------------------------------------

 


Local Time, on such date on the Reuters World Currency Page for such Foreign
Currency.   In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate with respect to such Foreign Currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent or, in
the event no such service is selected, such Exchange Rate shall instead be
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such Foreign Currency on the London
market at 11:00 a.m., Local Time, on such date for the purchase of Dollars with
such Foreign Currency, for delivery two Business Days later; provided, that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent, after consultation with the Borrower,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error.
 


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income  by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a) and (d) any United States Federal withholding Taxes imposed
under FATCA.


“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 23, 2010, by and among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended, modified,
supplemented or restated prior to the date hereof.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Borrower.


“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.03(a) or 5.03(b).


 
11 

--------------------------------------------------------------------------------

 




 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.


“Fixed Charge Coverage Ratio” means, as of any date of determination for the
Borrower, on a Consolidated basis and in accordance with GAAP, the ratio of (a)
Consolidated EBITDA minus Consolidated Capital Expenditures, for the period of
four consecutive fiscal quarters ending on or most recently ended prior to such
date, to (b) Consolidated Fixed Charges for such period.


“Foreign Currencies” means Agreed Currencies other than Dollars.


“Foreign Currency Exposure” has the meaning assigned to such term in Section
2.11(b).


“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.


“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.


“Foreign Currency Sublimit” means $240,000,000.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Pledge Perfection Trigger Date” means the earlier of (a) the occurrence
of two or more Defaults or Events of Default in any fiscal quarter of the
Borrower, or (b) the occurrence of one or more Defaults or Events of Default in
any two consecutive fiscal quarters of the Borrower.


“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.


“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization.


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker,


 
12 

--------------------------------------------------------------------------------

 


endorser or Person that shall have agreed conditionally or otherwise to make any
purchase, loan or investment in order thereby to enable another to prevent or
correct a default of any kind.
 


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, or similar arrangement or agreement designed to
protect against fluctuations in currency exchange rates entered into by a
Company with any Person (excluding, however, forward currency purchase
agreements entered into by a Company in the ordinary course of business and not
for speculative purposes).


“Immaterial Subsidiary” means a Subsidiary that (a) has aggregate assets of less
than One Million Dollars ($1,000,000), and (b) has no direct or indirect
Subsidiaries with aggregate assets for all such Subsidiaries of more than One
Million Dollars ($1,000,000).


“Increasing Lender” has the meaning assigned to such term in Section 2.20.


“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.


“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.


“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business, (ii) obligations in respect of operating leases of a Company and any
guaranties thereof, (iii) performance (and in no event payment) obligations of a
Company under customer contracts entered into in the ordinary course of business
and any guaranties of performance (and in no event of payment) thereof and (iv)
accrued expenses and deferred taxes incurred and paid in the ordinary course of
business), (c) all obligations under conditional sales or other title retention
agreements, (d) all obligations (contingent or otherwise) under any letter of
credit or banker’s acceptance, (e) all net obligations under any Hedge
Agreement, (f) all synthetic leases, (g) all lease obligations that have been or
should be capitalized on the books of such Company in accordance with GAAP, (h)
all obligations of such Company with respect to asset securitization financing
programs to the extent that there is recourse against such Company or such
Company is liable (contingent or otherwise) under any such program, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness of the types referred to in subparts (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Company is a
general partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Company, (k) any other transaction (including forward sale
or purchase agreements) having the commercial effect of a borrowing of money
entered into by such Company to finance its operations or capital requirements,
and (l) any guaranty of any obligation described in subparts (a) through (k)
hereof.


 
13 

--------------------------------------------------------------------------------

 


“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document.


“Information Memorandum” means the Confidential Information Memorandum dated
July 2012 relating to the Borrower and the Transactions.


“Intercompany Loan Repayment Transaction” means a series of transactions
occurring on not more than a single Business Day during the term of this
Agreement during which (i) one or more Credit Parties invest $21,000,000 in a
First Tier Foreign Subsidiary, (ii) such funds are then invested in a Subsidiary
of such First Tier Foreign Subsidiary, (iii) such funds are used by such lower
tier Foreign Subsidiary to repay a loan of like amount owed to another lower
tier Foreign Subsidiary, (iv) such funds are used by such other lower tier
Foreign Subsidiary to repay a loan of like amount owed to a third lower tier
Foreign Subsidiary, (v) such funds are used by such third lower tier Foreign
Subsidiary to repay a loan of like amount owed to a fourth lower tier Foreign
Subsidiary and (vi) such funds are used by such fourth lower tier Foreign
Subsidiary to repay a loan of like amount owed to a Credit Party.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit G-2.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.


“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.


“Issuing Bank” means JPMorgan Chase Bank, N.A. and each other Revolving Lender
designated by the Borrower as an “Issuing Bank” hereunder that has agreed to
such designation (and is reasonably acceptable to the Administrative Agent), in
each case, in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i).  Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.


“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).


 
14 

--------------------------------------------------------------------------------

 




 
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.


“Lead Arrangers” means J.P. Morgan Securities LLC and KeyBank National
Association in their capacities as joint bookrunners and joint lead arrangers
for the credit facility evidenced by this Agreement.


“Lender Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


“Leverage Ratio” means, as of any date of determination for the Borrower, as
determined on a Consolidated basis and in accordance with GAAP, the ratio of
(a) Consolidated Funded Indebtedness (as of the last day of the most recently
completed fiscal quarter), to (b) Consolidated EBITDA (for the most recently
completed four consecutive fiscal quarters ending on or most recently ended
prior to such date).


“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate at which deposits in the relevant Agreed Currency in an
Equivalent Amount of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the day of) the commencement of such
Interest Period.


“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, leasing


 
15 

--------------------------------------------------------------------------------

 


(other than operating leases), sale with a right of redemption or other title
retention agreement and any capitalized lease with respect to any property (real
or personal) or asset.
 


“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Credit
Party, or any employee of any Credit Party, and delivered to the Administrative
Agent or any Lender in connection with this Agreement or the transactions
contemplated thereby.  Any reference in this Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to this Agreement or such Loan Document as the same may
be in effect at any and all times such reference becomes operative.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).


“Mandatory Cost” is described in Schedule 2.02.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, or condition (financial or otherwise) of the Companies
taken as a whole, (b) the rights and remedies of the Administrative Agent or the
Lenders under any Loan Document, (c) the ability of the Borrower or the
Companies, taken as a whole, to perform its or their, as the case may be,
obligations under any Loan Document to which it is a party or they are parties,
as the case may be, or (d) the validity or enforceability against any Credit
Party of any Loan Document to which it is a party.


“Material Indebtedness Agreement” means any debt instrument, capital lease,
guaranty, contract, commitment, agreement or other arrangement evidencing or
entered into in connection with any Indebtedness of any Company or the Companies
in excess of the amount of  Thirty Million Dollars ($30,000,000).


“Maturity Date” means August 16, 2017.


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is contributed to, or for which there is an obligation
to contribute, by a Controlled Group member.


“Non-Credit Party Exposure” means the aggregate amount, incurred on or after the
Effective Date, of loans by a Credit Party to, investments by a Credit Party in,
guaranties by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Company that is not a Credit Party.


 
16 

--------------------------------------------------------------------------------

 




 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.


“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.


“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


“Participant” has the meaning set forth in Section 9.04.


“Participant Register” has the meaning set forth in Section 9.04.


“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.


“Patriot Act” has the meaning set forth in Section 9.13.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


 
17 

--------------------------------------------------------------------------------

 




 
“Pension Plan” means an ERISA Plan that is subject to Title IV of ERISA, other
than a Multiemployer Plan.


“Permitted Foreign Subsidiary Loans and Investments” means:


(a)           the investments by the Borrower or a Domestic Subsidiary in a
Foreign Subsidiary, existing as of the Effective Date and set forth on Schedule
5.11 hereto;


(b)           the loans by the Borrower or a Domestic Subsidiary to a Foreign
Subsidiary, in such amounts existing as of the Effective Date and set forth on
Schedule 5.11 hereto;


(c)           any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of, a
Company;


(d)           any investment of cash or property investment by a Credit Party
in, or loan from a Credit Party to, a Foreign Subsidiary, for the making of one
or more Acquisitions of Wholly-Owned Subsidiaries (direct or indirect) of the
Borrower on or after the Effective Date, in an aggregate amount not to exceed
Seventy-Five Million Dollars ($75,000,000) for all such Acquisitions;


(e)           any Non-Credit Party Exposure, not otherwise permitted under this
definition, up to the aggregate amount for all Foreign Subsidiaries not to
exceed Fifty Million Dollars ($50,000,000) at any time outstanding; and


(f)           to the extent not otherwise permitted under this definition,
investments by a Company in a Foreign Subsidiary deemed to occur upon a transfer
of ownership of Equity Interests in such Foreign Subsidiary from another
Company.


“Permitted Investment” means an investment of a Company, made after the
Effective Date, in the stock (or other debt or Equity Interests) of a Person
(other than a Company), so long as the aggregate amount of all such investments
of all Companies made during such time as the Borrower is not in compliance with
the Adjusted Covenant Requirement does not exceed an aggregate amount (as
determined when each such investment is made) of Fifty Million Dollars
($50,000,000).


“Permitted Receivables Facility” means an accounts receivable facility whereby
the Companies sell or transfer the accounts receivables of the Companies to the
Receivables Subsidiary which in turn transfers to a buyer, purchaser or lender
undivided fractional interests in such accounts receivable, so long as (a) no
portion of the Indebtedness or any other obligation  (contingent or otherwise)
under such Permitted Receivables Facility is guaranteed by any Company, (b)
there is no recourse or obligation to any Company (other than the Receivables
Subsidiary) whatsoever other than pursuant to customary representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with such Permitted Receivables Subsidiary, and (c) no
Company (other than the Receivables Subsidiary) provides, either directly or
indirectly, any other credit support of any kind in connection with such
Permitted Receivables Facility other than as set forth in subpart (b) of this
definition.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


 
18 

--------------------------------------------------------------------------------

 


“Pledge Agreements” means that certain Pledge Agreement (including any and all
supplemented thereto), dated as of the date hereof, between the applicable
Credit Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge
agreements, share mortgages, charges and comparable instruments and documents
from time to time executed pursuant to any Loan Document in favor of the
Administrative Agent for the benefit of the Secured Parties, in each case, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.


“Pledged Securities” means the Applicable Pledge Percentage of the Equity
Interests in the Pledge Subsidiaries from time to time granted to the
Administrative Agent, for the benefit of itself and the other Secured Parties,
under the Pledge Agreements.


“Pledge Subsidiary” means each First Tier Foreign Subsidiary (other than any
Immaterial Subsidiary).


“Pounds Sterling” means the lawful currency of the United Kingdom.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.


“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.03.


“Receivables Subsidiary” means a Wholly-Owned Subsidiary of the Borrower that is
established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.


“Register” has the meaning set forth in Section 9.04.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Related Writing” means each Loan Document and any financial statement or other
writing prepared and furnished by the Borrower, or any of its officers, to the
Administrative Agent or the other Secured Parties pursuant to or otherwise in
connection with this Agreement.


“Reportable Event” means any of the events described in Section 4043(c) of ERISA
except where notice is waived by the PBGC.


“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.


 
19 

--------------------------------------------------------------------------------

 


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial aggregate amount of the Revolving
Lenders’ Revolving Commitments is $300,000,000.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.


“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.


“Revolving Loan” means a Loan made pursuant to Section 2.01.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.


“SEC” means the United States Securities and Exchange Commission.


“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.


“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Hedge Agreements
and Banking Services Agreements entered into with such Person by the Borrower or
any Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.


“Specified Basket Amount” means, at any time of determination, an amount equal
to (i) $50,000,000 plus (ii) 50% of Consolidated Net Earnings for each fiscal
year of the Borrower (beginning with the fiscal year ending September 30, 2012)
for which the Borrower’s annual Financials have been delivered pursuant to
Section 5.03(b) and for which such Consolidated Net Earnings is positive.


“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal.  Such
reserve, liquid asset,


 
20 

--------------------------------------------------------------------------------

 


fees or similar requirements shall, in the case of Dollar denominated Loans,
include those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans
shall be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.
 


“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Subsidiary Guarantor” means each Domestic Subsidiary (other than an Immaterial
Subsidiary) that is party to the Subsidiary Guaranty.  The Subsidiary Guarantors
on the Effective Date are identified as such in Schedule 3.01 hereto.


“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time.


“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Hedge
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Hedge Agreement transaction.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.


“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


“Syndication Agent” means KeyBank National Association in its capacity as
syndication agent for the credit facilities evidenced by this Agreement.


 
21 

--------------------------------------------------------------------------------

 


“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.


“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.


“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $150,000,000 on the date of this Agreement.  After advancing the Term
Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to that
Term Lender’s Applicable Percentage of the Term Loans.


“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01.


“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.


“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.


“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests, other Equity Interests or otherwise, the
election of members of the board of directors or other similar governing body of
such Person.  The holding of a designated percentage of Voting Power of a Person
means the ownership of shares of capital stock, partnership interests,
membership interests or other Equity Interests of such Person sufficient to
control exclusively the election of that percentage of the members of the board
of directors or similar governing body of such Person.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l) that is covered by ERISA pursuant to Section 4 of ERISA.


 
22 

--------------------------------------------------------------------------------

 




 
“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
limited liability company or other entity, all of the securities or other
ownership interest (other than directors’ qualifying shares and, in the case of
Foreign Subsidiaries, other nominal amounts of shares held by a Person other
than a Company, but in each case only so long as such shares are held for the
sole purpose of complying with corporate ownership laws of a foreign
jurisdiction) of which having ordinary Voting Power to elect a majority of the
board of directors, or other persons performing similar functions, are at the
time directly or indirectly owned by such Person.


“Yen” or “¥” refers to the lawful currency of Japan.


SECTION 1.02.                           Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class
and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03.                           Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


SECTION 1.04.                           Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such


 
23 

--------------------------------------------------------------------------------

 


notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
 


SECTION 1.05.                           Status of Obligations.  In the event
that the Borrower or any other Credit Party shall at any time issue or have
outstanding any Subordinated Indebtedness, the Borrower shall take or cause such
other Credit Party to take all such actions as shall be necessary to cause the
Secured Obligations to constitute senior indebtedness (however denominated) in
respect of such Subordinated Indebtedness and to enable the Administrative Agent
and the Lenders to have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.  Without limiting the foregoing, the
Secured Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.




ARTICLE II


The Credits


SECTION 2.01.                           Commitments.  Subject to the terms and
conditions set forth herein, (a) each Revolving Lender agrees to make Revolving
Loans to the Borrower in Agreed Currencies from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment, (ii)
subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments or
(iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit and (b) each Term Lender
with a Term Loan Commitment agrees to make a Term Loan to the Borrower in
Dollars on the Effective Date, in an amount equal to such Lender’s Term Loan
Commitment by making immediately available funds available to the Administrative
Agent’s designated account, not later than the time specified by the
Administrative Agent.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.


SECTION 2.02.                           Loans and Borrowings.  (a) Each Loan
(other than a Swingline Loan) shall be made as part of a Borrowing consisting of
Loans of the same Class and Type made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its


 
24 

--------------------------------------------------------------------------------

 


obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.  The Term Loans shall amortize as set forth in
Section 2.10.
 


(b)            Subject to Section 2.14, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith; provided that each ABR Loan shall
only be made in Dollars.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.


(c)            At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 (or, if such Borrowing is denominated in (i) Yen,
¥50,000,000 or (ii) a Foreign Currency other than Yen, 500,000 units of such
currency) and not less than $2,000,000 (or, if such Borrowing is denominated in
(i) Yen, ¥200,000,000, or (ii) a Foreign Currency other than Yen, 2,000,000
units of such currency).  At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
aggregate Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e).  Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$100,000.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
(6) Eurocurrency Revolving Borrowings outstanding.


(d)            Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.


SECTION 2.03.                           Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request signed by the
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:


(i)           the aggregate amount of the requested Borrowing;


 
25 

--------------------------------------------------------------------------------

 


(ii)           the date of such Borrowing, which shall be a Business Day;


(iii)           whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;


(iv)           in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and


(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04.                                Determination of Dollar
Amounts.  The Administrative Agent will determine the Dollar Amount of:


(a)            each Eurocurrency Borrowing as of the date two (2) Business Days
prior to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,


(b)            the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and


(c)            all outstanding Credit Events on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.


Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.


SECTION 2.05.                           Swingline Loans.  (a) Subject to the
terms and conditions set forth herein, the Swingline Lender agrees to make
Swingline Loans in Dollars to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $10,000,000 or (ii) the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.


(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The


 
26 

--------------------------------------------------------------------------------

 


Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.
 


(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.


SECTION 2.06.                           Letters of Credit.  (a)
General.  Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit denominated in Agreed Currencies for
its own account or on behalf of another Company, in a form reasonably acceptable
to the Administrative Agent and the applicable Issuing Bank, at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  The Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the account of any
Company as provided in the first sentence of this paragraph, the Borrower will
be fully responsible for the reimbursement of LC Disbursements in accordance
with the terms hereof, the payment of interest thereon and the payment of fees
due under Section 2.12(b) to the same extent as if it were the sole account
party in respect of such Letter of Credit (the Borrower hereby irrevocably
waiving any defenses that might


 
27 

--------------------------------------------------------------------------------

 


otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that shall be an account party in respect of any such Letter of
Credit).
 


(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the Agreed Currency
applicable thereto, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the applicable Issuing Bank, the Borrower
also shall submit a letter of credit application on the applicable Issuing
Bank’s standard form in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the LC Exposure shall not exceed $15,000,000, (ii)
subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total
Revolving Credit Exposures shall not exceed the aggregate Revolving Commitments
and (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, shall not exceed the Foreign Currency Sublimit.


(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that any
Letter of Credit may contain customary automatic renewal provisions agreed upon
by the Borrower and the applicable Issuing Bank pursuant to which the expiration
date of such Letter of Credit shall automatically be extended for a period of up
to 12 months (but not to a date later than the date set forth in clause (ii)
above).


(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.


 
28 

--------------------------------------------------------------------------------

 


(e)           Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date such Issuing Bank made
such LC Disbursement (or if such Issuing Bank shall so elect in its sole
discretion by notice to the Borrower, in such other Agreed Currency which was
paid by such Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, Local Time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than the Dollar Amount of $1,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with (i) to the extent
such LC Disbursement was made in Dollars, an ABR Revolving Borrowing or
Swingline Loan in Dollars in an amount equal to such LC Disbursement or (ii) to
the extent such LC Disbursement was made in a Foreign Currency, a Eurocurrency
Revolving Borrowing in such Foreign Currency in an amount equal to such LC
Disbursement and, in each case, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline
Loan, as applicable.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to such
Issuing Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to such Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear.  Any payment made
by a Revolving Lender pursuant to this paragraph to reimburse the Issuing Banks
for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.  If
the Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, such Issuing Bank or the relevant Lender
or (y) reimburse each LC Disbursement made in such Foreign Currency in Dollars,
in an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.


(f)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing,


 
29 

--------------------------------------------------------------------------------

 


that might, but for the provisions of this Section, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder.  Neither the Administrative Agent, the Revolving Lenders
nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 


(g)           Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.


(h)           Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Revolving Lender to the extent of
such payment.


(i)           Replacement of Issuing Banks.  Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of any Issuing
Bank.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all


 
30 

--------------------------------------------------------------------------------

 


the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
 


(j)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Borrower is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (j) of Article VII.  For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower.  The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section
2.11(b).  Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Secured Obligations.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and the Borrower hereby grants the
Administrative Agent a security interest in the LC Collateral Account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse each Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure  representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.  If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the aggregate Dollar Amount of all
Revolving Credit Exposures would not exceed the Aggregate Commitment, the
Foreign Currency Exposure would not exceed the Foreign Currency Sublimit and no
Event of Default shall have occurred and be continuing.


(k)           Issuing Bank Agreements.  Each Issuing Bank agrees that, unless
otherwise requested by the Administrative Agent, such Issuing Bank shall report
in writing to the Administrative Agent (i) on the first Business Day of each
week, the daily activity (set forth by day) during the immediately preceding
week in respect of all Letters of Credit issued by such Issuing Bank, including
all


 
31 

--------------------------------------------------------------------------------

 


issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amount thereof
changed), it being understood that such Issuing Bank shall not permit any
issuance, renewal, extension or amendment resulting in an increase in the amount
of any Letter of Credit to occur without first obtaining written confirmation
from the Administrative Agent that it is then permitted under this Agreement,
(iii) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date of such LC Disbursement and the amount of such LC Disbursement, (iv) on
any Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount and currency of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request.
 


SECTION 2.07.                           Funding of Borrowings.  (a) Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds (i) in the case of Loans
denominated in Dollars, by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency; provided that Swingline Loans shall be made as
provided in Section 2.05.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to (x) an account of the Borrower maintained with the Administrative
Agent in New York City or Chicago and designated by the Borrower in the
applicable Borrowing Request, in the case of Loans denominated in Dollars and
(y) an account of the Borrower in the relevant jurisdiction and designated by
the Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.


(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of the Borrower, the interest rate applicable to
ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.


SECTION 2.08.                           Interest Elections.  (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a


 
32 

--------------------------------------------------------------------------------

 


Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 


(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (by telephone or irrevocable
written notice in the case of a Borrowing denominated in Dollars or by
irrevocable written notice (via an Interest Election Request signed by the
Borrower) in the case of a Borrowing denominated in a Foreign Currency) by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request signed by the Borrower.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit the Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.


(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:


(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);


(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and


(iv)           if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period and Agreed Currency to be applicable thereto after giving effect
to such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the Borrower shall have failed to deliver an Interest
Election Request prior to the third (3rd) Business Day preceding the end of such


 
33 

--------------------------------------------------------------------------------

 


Interest Period, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Agreed Currency with an Interest Period of one month
unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.
 


SECTION 2.09.                           Termination and Reduction of
Commitments.  (a) Unless previously terminated, (i) the Term Loan Commitments
shall terminate at 3:00 p.m. (New York City time) on the Effective Date and (ii)
all other Commitments shall terminate on the Maturity Date.


(b)           The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the Dollar
Amount of the sum of the Revolving Credit Exposures would exceed the aggregate
Revolving Commitments.


(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.


SECTION 2.10.                           Repayment and Amortization of Loans;
Evidence of Debt.  (a) The Borrower hereby unconditionally promises to pay (i)
to the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan on the Maturity Date in the
currency of such Loan and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.  The Borrower shall
repay Term Loans on each date set forth below in the aggregate principal amount
set forth opposite such date (as adjusted from time to time pursuant to Section
2.11(a)):
 
 
Date
Amount
December 31, 2012
$1,875,000
March 31, 2013
$1,875,000
June 30, 2013
$1,875,000
September 30, 2013
$1,875,000

 
 
34

--------------------------------------------------------------------------------

 

   
December 31, 2013
$3,750,000
March 31, 2014
$3,750,000
June 30, 2014
$3,750,000
September 30, 2014
$3,750,000
December 31, 2014
$3,750,000
March 31, 2015
$3,750,000
June 30, 2015
$3,750,000
September 30, 2015
$3,750,000
December 31, 2015
$5,625,000
March 31, 2016
$5,625,000
June 30, 2016
$5,625,000
September 30, 2016
$5,625,000
December 31, 2016
$22,500,000
March 31, 2017
$22,500,000
June 30, 2017
$22,500,000



To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Borrower on the Maturity Date.


(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.


(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


SECTION 2.11.                           Prepayment of Loans
.


(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a).  The Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment


 
35 

--------------------------------------------------------------------------------

 


hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars) or four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, and each prepayment of a Term
Loan Borrowing shall be applied ratably to the Term Loans included in the
prepaid Term Loan Borrowing in such order of application as directed by the
Borrower, including, for the avoidance of doubt, in the direct order of
maturity.  Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.
 


(b)           If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the aggregate Revolving
Commitments or (ii) solely as a result of fluctuations in currency exchange
rates, (A) the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (so calculated), as of the most recent Computation
Date, exceeds 105% of the aggregate Revolving Commitments or (B) the sum of the
aggregate principal Dollar Amount of all of the outstanding Revolving Credit
Exposures denominated in Foreign Currencies (the “Foreign Currency Exposure”)
(so calculated), as of the most recent Computation Date, exceeds 105% of the
Foreign Currency Sublimit, the Borrower shall in each case immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
aggregate Revolving Commitments and (y) the Foreign Currency Exposure to be less
than or equal to the Foreign Currency Sublimit, as applicable.


SECTION 2.12.                           Fees.  (a) The Borrower agrees to pay to
the Administrative Agent for the account of each Revolving Lender a commitment
fee, which shall accrue at the Applicable Rate on the average daily amount of
the Available Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Commitment terminates.  Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof.  All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily Dollar Amount of such Revolving Lender’s LC Exposure


 
36 

--------------------------------------------------------------------------------

 


(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Revolving Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure and (ii) to the relevant Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to any Issuing
Bank pursuant to this paragraph shall be payable within ten (10) days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  Participation fees and
fronting fees in respect of Letters of Credit denominated in Dollars shall be
paid in Dollars, and participation fees and fronting fees in respect of Letters
of Credit denominated in a Foreign Currency shall be paid in such Foreign
Currency.
 


(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.


(d)           All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the applicable Lenders.  Fees paid
shall not be refundable under any circumstances.


SECTION 2.13.                           Interest.  (a) The Loans comprising each
ABR Borrowing (including each Swingline Loan) shall bear interest at the
Alternate Base Rate plus the Applicable Rate.


(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)           Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender directly affected thereby”
for reductions in interest rates), declare that (i) all Loans shall bear
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section or (ii) in the case of any other amount
outstanding hereunder, such amount shall accrue at 2% plus (x) in the case of
interest or fees, the rate applicable to such interest or fee and (y) in the
case of any other obligations, the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.


 
37 

--------------------------------------------------------------------------------

 


(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.


SECTION 2.14.                           Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurocurrency Borrowing:


(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or


(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and, unless repaid, (A) in the case of a Eurocurrency Borrowing denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing and (B) in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency, such Eurocurrency
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto, and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing (and if
any Borrowing Request requests a Eurocurrency Borrowing denominated in a Foreign
Currency, such Borrowing Request shall be ineffective); provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.


SECTION 2.15.                           Increased Costs.  (a) If any Change in
Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank;


 
38 

--------------------------------------------------------------------------------

 


(ii)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or


(iii)           subject the Administrative Agent, any Lender or any Issuing Bank
to any Taxes (other than (A) Indemnified Taxes, (B) Excluded Taxes and (C) Other
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;


and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to the Administrative Agent, such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by the Administrative
Agent, such Lender or such Issuing Bank hereunder, whether of principal,
interest or otherwise (including, without limitation, pursuant to any conversion
of any Borrowing denominated in an Agreed Currency into a Borrowing denominated
in any other Agreed Currency), then the Borrower will pay to the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate the Administrative Agent, such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.


(b)           If any Lender or any Issuing Bank reasonably determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.


(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive so long
as it reflects a reasonable basis for the calculation of the amounts set forth
therein and does not contain any manifest error.  The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.


(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the


 
39 

--------------------------------------------------------------------------------

 


Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
 


SECTION 2.16.                           Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurocurrency Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(a) and is revoked in accordance therewith) or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.


SECTION 2.17.                           Taxes.  (a) Any and all payments by or
on account of any obligation of the Borrower hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.


(b)           In addition, the Borrower shall pay any Other Taxes imposed on or
incurred by the Administrative Agent, a Lender or an Issuing Bank to the
relevant Governmental Authority in accordance with applicable law.


(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.


 
40 

--------------------------------------------------------------------------------

 




 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.


(f)           If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.


(g)           Each Lender shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes or
Other Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).


(h)           If a payment made to a Lender under any Loan Document would be
subject to United States Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by


 
41 

--------------------------------------------------------------------------------

 


Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this paragraph (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 


SECTION 2.18.                           Payments Generally; Allocations of
Proceeds; Pro Rata Treatment; Sharing of Set-offs.

 
(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, 7th Floor,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or the Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by the Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrower takes all
risks of the imposition of any such currency control or exchange regulations.


(b)           Any proceeds of Collateral received by the Administrative Agent
(i) not constituting a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Banks from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate


 
42 

--------------------------------------------------------------------------------

 


amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, and sixth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrower.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurocurrency Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
to any such Eurocurrency Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Borrower shall pay the break funding payment required in accordance with Section
2.16.  The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations.
 


(c)           At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent.  The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03 or 2.05, as
applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.


(d)           If, except as otherwise expressly provided herein, any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by all such Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered,  such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the Issuing Banks hereunder
that the Borrower will not make such payment, the


 
43 

--------------------------------------------------------------------------------

 


Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders or the Issuing Banks, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the relevant Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
 


(f)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or any Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.


SECTION 2.19.                           Mitigation Obligations; Replacement of
Lenders.  (a) If any Lender requests compensation under Section 2.15, or the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)           If (i) any Lender requests compensation under Section 2.15, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Banks), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or


 
44 

--------------------------------------------------------------------------------

 


otherwise, the circumstances entitling the Borrower to require such  assignment
and delegation cease to apply.
 


SECTION 2.20.                           Expansion Option.  The Borrower may from
time to time elect to increase the Revolving Commitments or enter into one or
more tranches of term loans (each an “Incremental Term Loan”), in each case in
minimum increments of $5,000,000 so long as, after giving effect thereto, the
aggregate amount of such increases and all such Incremental Term Loans does not
exceed $150,000,000.  The Borrower may arrange for any such increase or tranche
to be provided by one or more Lenders (each Lender so agreeing to an increase in
its Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Revolving Commitments, or to
participate in such Incremental Term Loans, or extend Revolving Commitments, as
the case may be; provided that (i) each Augmenting Lender, shall be subject to
the approval of the Borrower and the Administrative Agent and (ii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto.  No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Revolving Commitments or
Incremental Term Loan pursuant to this Section 2.20.  Increases and new
Revolving Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (B) the Borrower shall be in compliance (on a Pro Forma
Basis reasonably acceptable to the Administrative Agent) with the covenants
contained in Section 5.07 and (ii) the Administrative Agent shall have received
documents consistent with those delivered on the Effective Date as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to such increase.  On the effective date of any increase in the Revolving
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans and the initial Term Loans,
(b) shall not mature earlier than the Maturity Date (but may have amortization
prior to such date) and (c) shall be treated substantially the same as (and in
any event no more favorably than) the Revolving Loans and the initial Term
Loans;


 
45 

--------------------------------------------------------------------------------

 


provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced differently than the Revolving Loans and the initial
Term Loans.  Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.  Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time.
 


SECTION 2.21.                           Judgment Currency.  If for the purposes
of obtaining judgment in any court it is necessary to convert a sum due from the
Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given.  The
obligations of the Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency.  If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.


SECTION 2.22.                           Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:


(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);


(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;


 
46 

--------------------------------------------------------------------------------

 


(c)           if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:


(i)           all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments;


(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;


(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;


(iv)           if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the applicable
Issuing Bank or any other Lender hereunder, all letter of credit fees payable
under Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to such Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and


(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).


If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or an Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Swingline Lender or
such Issuing Bank, as the case may be, shall have entered into


 
47 

--------------------------------------------------------------------------------

 


arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
 


In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.




ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders that:


SECTION 3.01.                           Corporate Existence; Subsidiaries;
Foreign Qualification.  Each Company is duly organized, validly existing, and in
good standing under the laws of its state or jurisdiction of incorporation or
organization and is duly qualified and authorized to do business and is in good
standing as a foreign entity in each jurisdiction where the character of its
property or its business activities makes such qualification necessary, except
where a failure to so qualify would not reasonably be expected to have a
Material Adverse Effect.  Schedule 3.01 hereto sets forth, as of the Effective
Date, each Subsidiary of the Borrower (and whether such Subsidiary is an
Immaterial Subsidiary), its state of formation, the percentage of each class of
stock or membership interests owned by a Company, the location of its chief
executive office and its principal place of business.  The Borrower owns all of
the equity interests of each of its Subsidiaries (excluding directors’
qualifying shares and, in the case of Foreign Subsidiaries, other nominal
amounts of shares held by a Person other than a Company).


SECTION 3.02.                           Corporate Authority.  Each Credit Party
has the right and power and is duly authorized and empowered to enter into,
execute and deliver the Loan Documents to which it is a party and to perform and
observe the provisions of the Loan Documents.  The Loan Documents to which each
Credit Party is a party have been duly authorized and approved by such Credit
Party’s board of directors or other governing body, as applicable, and are the
valid and binding obligations of such Credit Party, enforceable against such
Credit Party in accordance with their respective terms.  The execution, delivery
and performance of the Loan Documents do not conflict with, result in a breach
in any of the provisions of, constitute a default under, or result in the
creation of a Lien (other than Liens permitted under Section 5.09 hereof) upon
any assets or property of any Company under the provisions of, (a) such
Company’s Organizational Documents, or (b) to the extent a conflict, breach or
default of any other agreement would cause a Material Adverse Effect, such other
agreement.


SECTION 3.03.                           Compliance with Laws and
Contracts.  Each Company:


(a)           holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto, except where the failure to do so would not
have a Material Adverse Effect;


 
48 

--------------------------------------------------------------------------------

 


(b)           is in compliance with all federal, state, local, or foreign
applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection, occupational safety and
health, and equal employment practices, except where the failure to be in
compliance would not have a Material Adverse Effect;


(c)           is not in violation of or in default under any agreement to which
it is a party or by which its assets are subject or bound, except with respect
to any violation or default that would not have a Material Adverse Effect;


(d)           has ensured that no Person who owns a controlling interest in or
otherwise controls a Company is (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, or (ii)
a Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
executive orders;


(e)           is in material compliance with all applicable Bank Secrecy Act
(“BSA”) and anti-money laundering laws and regulations; and


(f)           is in compliance, in all material respects, with the Patriot Act.


SECTION 3.04.                           Litigation and Administrative
Proceedings.  Except as disclosed on Schedule 3.04 hereto, there are (a) no
lawsuits, actions, investigations, or other proceedings pending or, to the
knowledge of each Company, threatened against any Company, or in respect of
which any Company may have any liability, in any court or before any
Governmental Authority, arbitration board, or other tribunal, that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect, (b)
no orders, writs, injunctions, judgments, or decrees of any court or government
agency or instrumentality to which any Company is a party or by which the
property or assets of any Company are bound, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or, to the knowledge of each Company, threats of work stoppage,
strike, or pending demands for collective bargaining which could reasonably be
expected to have a Material Adverse Effect.


SECTION 3.05.                           Title to Assets.  Each Company has good
title to and ownership of all material property it purports to own, which
property is free and clear of all Liens, except those permitted under Section
5.09 hereof.


SECTION 3.06.                           Liens and Security Interests.  On and
after the Effective Date, except for Liens permitted pursuant to Section 5.09
hereof, (a) there is and will be no U.C.C. Financing Statement or similar notice
of Lien outstanding covering any personal property of any Company; (b) there is
and will be no mortgage outstanding covering any real property of any Company;
and (c) no real or personal property of any Company is subject to any security
interest or Lien of any kind.  No Company has entered into any contract or
agreement which exists on or after the Effective Date that would prohibit
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of any Company; except for a contract or agreement so prohibiting the
Administrative Agent or the Lenders to the extent such prohibition (i) is
required by a contract or agreement with a Governmental Authority, (ii) requires
a consent not obtained of any Governmental Authority, or (iii) constitutes a
breach or default under, or results in the termination of, or requires any
consent not obtained under, any such contract or agreement (except to the extent
the term in such contract or agreement providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
law).


 
49 

--------------------------------------------------------------------------------

 




 
SECTION 3.07.                           Tax Returns.  All federal and state, and
all material provincial and local, tax returns and other reports required by law
to be filed in respect of the income, business, properties and employees of each
Company have been filed and all taxes, assessments, fees and other governmental
charges that are due and payable have been paid, except as otherwise permitted
herein.  The provision for taxes on the books of each Company is adequate for
all years not closed by applicable statutes and for the current fiscal year.


SECTION 3.08.                           Environmental Laws.  Each Company is in
material compliance with all Environmental Laws, including, without limitation,
all Environmental Laws in all jurisdictions in which any Company owns or
operates, or has owned or operated, a facility or site, arranges or has arranged
for disposal or treatment of hazardous substances, solid waste or other wastes,
accepts or has accepted for transport any hazardous substances, solid waste or
other wastes or holds or has held any interest in real property or otherwise,
except where any requirement of any Environmental Law is being contested in good
faith or a bona fide dispute exists with respect thereto.  No litigation or
proceeding arising under, relating to or in connection with any Environmental
Law is pending or, to the best knowledge of each Company, threatened, against
any Company, any real property in which any Company holds or has held an
interest or any past or present operation of any Company that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.  No
material release, threatened release or disposal of hazardous waste, solid waste
or other wastes is occurring, or has occurred (other than those that are
currently being cleaned up in accordance with Environmental Laws), on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in violation of any Environmental Law.  As used in this Section
3.08, “litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.


SECTION 3.09.                           Continued Business.  As of the Effective
Date, to the Borrower’s knowledge, there exists no present condition or state of
facts or circumstances that would have a Material Adverse Effect or prevent the
Companies taken as a whole from conducting their business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted during the 12-month period preceding the date of this
Agreement.


SECTION 3.10.                           Employee Benefits Plans.  Schedule 3.10
hereto identifies each ERISA Plan and Multiemployer Plan as of the Effective
Date.  No ERISA Event has occurred or could reasonably be expected to
occur.  With respect to any Pension Plan, no accumulated funding deficiency
exists for which there would be an excise tax under Code Section 4971.  With
respect to each ERISA Plan that is intended to be qualified under Code Section
401(a), (a) the ERISA Plan and any associated trust operationally comply with
the applicable requirements of Code Section 401(a); (b) the ERISA Plan and any
associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the “remedial amendment period” available under
Code Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely); (c) the ERISA Plan and any
associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired; (d) the ERISA Plan currently satisfies the requirements of Code Section
410(b), subject to any retroactive amendment that may be made within the
above-described “remedial amendment period”; and (e) no contribution made to the
ERISA Plan is subject to an excise tax under Code Section 4972, in each case,
except for noncompliances that, in the aggregate, could not


 
50 

--------------------------------------------------------------------------------

 


reasonably be expected to have a Material Adverse Effect.  With respect to any
Pension Plan, the “accumulated benefit obligation” of Controlled Group members
with respect to the Pension Plan (as determined in accordance with Statement of
Accounting Standards No. 87, “Employers’ Accounting for Pensions”) does not
exceed the fair market value of Pension Plan assets.
 


SECTION 3.11.                           Consents or Approvals.  No consent,
approval or authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed or where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.


SECTION 3.12.                           Solvency.


The Borrower has received consideration that is the reasonable equivalent value
of the Secured Obligations.  The Borrower is not insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will the Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to the
Administrative Agent and the Lenders.  The Borrower is not engaged or about to
engage in any business or transaction for which the assets retained by it are or
will be an unreasonably small amount of capital, taking into consideration the
Secured Obligations.  The Borrower does not intend to incur debts beyond its
ability to pay such debts as they mature.


SECTION 3.13.                           Financial Statements.  The audited
Consolidated financial statements of the Borrower for the fiscal year of
Borrower ended September 30, 2011, furnished to the Administrative Agent and the
Lenders, are true and complete in all material respects, have been prepared in
accordance with GAAP, and fairly present the financial condition of the
Companies as of the date of such financial statements and the results of their
operations for the period then ending.  Since the date of such statements, there
has been no material change in any Company’s accounting procedures.  Since the
delivery to the Administrative Agent, for the benefit of the Lenders, pursuant
to Section 5.03(b) hereof, of the most recently audited financial statements of
the Borrower, there has been no material adverse change in the Companies’
financial condition, properties or business, taken as a whole.


SECTION 3.14.                           Regulations.  No Company is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
of the United States of America).  Neither the granting of any Loan (or any
conversion thereof) or Letter of Credit nor the use of the proceeds of any Loan
or Letter of Credit will violate, or be inconsistent with, the provisions of
Regulation T, U or X or any other Regulation of such Board of Governors.


SECTION 3.15.                           Intellectual Property.  Each Company
owns or has the right to use all of the material patents, patent applications,
industrial designs, designs, trademarks, service marks, copyrights and licenses,
and rights with respect to the foregoing, necessary for the conduct of its
business without, to the knowledge of such Company, conflict with the rights of
others, except for such failures to so own or have the right to use or for such
conflicts that, in any such case, would not reasonably be expected to have a
Material Adverse Effect.


SECTION 3.16.                           Insurance.  Each Company maintains with
financially sound and reputable insurers insurance with coverage and limits as
required by law and as is customary with Persons engaged in the same or similar
businesses as the Companies operating in the same or similar locations.


 
51 

--------------------------------------------------------------------------------

 


SECTION 3.17.                           Accurate and Complete
Statements.  Neither the Loan Documents nor any written statement made by any
Company in connection with any of the Loan Documents contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein or in the Loan Documents not
materially misleading.  After due inquiry by the Borrower, as of the Effective
Date, there is no known fact that any Company has not disclosed to the
Administrative Agent and the Lenders that has or is likely to have a Material
Adverse Effect.


SECTION 3.18.                           Investment Company.  No Company is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.


SECTION 3.19.                           Defaults.  No Default or Event of
Default exists hereunder, nor will any begin to exist immediately after the
execution and delivery hereof.




ARTICLE IV


Conditions


SECTION 4.01.                           Effective Date.  The obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):


(a)           The Administrative Agent (or its counsel) shall have received from
(i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel, as further described in, and required to be delivered on or
prior to the Effective Date pursuant to, the list of closing documents attached
as Exhibit F.


(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of  Edwards Wildman Palmer LLP, counsel for the Credit Parties,
substantially in the form of Exhibit B, and covering such other matters relating
to the Credit Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.  The Borrower hereby requests
such counsel to deliver such opinion.


(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Credit
Parties, the authorization of the Transactions and any other legal matters
relating to such Credit Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit F.


(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.


 
52 

--------------------------------------------------------------------------------

 




 
(e)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Credit Agreement shall have been terminated
and cancelled and all indebtedness thereunder shall have been fully repaid
(except to the extent being so repaid with the initial Revolving Loans) and any
and all liens thereunder shall have been terminated.


(f)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


SECTION 4.02.                           Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of the Issuing
Banks to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:


(a)           The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (or, if a representation or
warranty is expressly stated to have been made as of a specific date, such
representation or warranty shall be true and correct in all material respects as
of such specific date).


(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.




ARTICLE V


Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:


SECTION 5.01.                           Insurance.  Each Company shall (a)
maintain insurance to such extent and against such hazards and liabilities as is
customarily maintained by Persons engaged in the same or similar business and
operating in the same or similar locations; and (b) within ten (10) Business
Days of the Administrative Agent’s written request, furnish to the
Administrative Agent such information about such Company’s insurance as the
Administrative Agent may from time to time reasonably request, which information
shall be prepared in form and detail reasonably satisfactory to the
Administrative Agent and certified by a Financial Officer of such Company.


 
53 

--------------------------------------------------------------------------------

 




 
SECTION 5.02.                           Money Obligations.  Each Company shall
pay in full (a) prior, in each case, to the date when penalties would attach,
all material taxes, assessments and governmental charges and levies (except only
those so long as and to the extent that the same shall be contested in good
faith by appropriate and timely proceedings and for which adequate provisions
have been established in accordance with GAAP) for which it may be or become
liable or to which any or all of its properties may be or become subject; and
(b) all of its other obligations calling for the payment of money (except only
those so long as and to the extent that the same shall be contested in good
faith and for which adequate provisions have been established in accordance with
GAAP) before such payment becomes overdue, except where nonpayment of such
obligations could not reasonably be expected to have a Material Adverse Effect.


SECTION 5.03.                           Financial Statements and Other
Information.


(a)           Quarterly Financials.  The Borrower shall deliver to the
Administrative Agent, for delivery to the Lenders, within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower, balance sheets of the Companies as of the end of such period and
statements of income (loss), stockholders’ equity and cash flow for the quarter
and fiscal year to date periods, all prepared on a Consolidated basis, in
accordance with GAAP and certified by a Financial Officer of the Borrower.  The
Borrower shall be deemed to be in compliance with its delivery obligations
pursuant to this Section 5.03(a) with respect to any material or information set
forth in this Section 5.03(a) to the extent such material or information is
publicly filed via the Securities and Exchange Commission’s Electric Data
Gathering and Retrieval System (EDGAR) or any public electronic filing system
successor thereto.


(b)           Annual Audit Report.  The Borrower shall deliver to the
Administrative Agent, for delivery to the Lenders, within ninety (90) days after
the end of each fiscal year of the Borrower, an annual audit report of the
Companies for that year prepared on a Consolidated basis, in accordance with
GAAP and certified by an unqualified opinion of PricewaterhouseCoopers LLP or
any other nationally recognized independent public accountants, which report
shall include balance sheets and statements of income (loss), stockholders’
equity and cash-flow for that period.  The Borrower shall be deemed to be in
compliance with its delivery obligations pursuant to this Section 5.03(b) with
respect to any material or information set forth in this Section 5.03(b) to the
extent such material or information is publicly filed via the Securities and
Exchange Commission’s Electric Data Gathering and Retrieval System (EDGAR) or
any public electronic filing system successor thereto.


(c)           Compliance Certificate.  The Borrower shall deliver to the
Administrative Agent, for delivery to the Lenders, concurrently with the
delivery of the financial statements set forth in subsections (a) and (b) above,
a Compliance Certificate.


(d)           Management Report.  The Borrower shall deliver to the
Administrative Agent, for delivery to the Lenders, concurrently with the
delivery of the quarterly and annual financial statements set forth in
subsections (a) and (b) above, a copy of any management report, letter or
similar writing furnished to the Companies by the accountants in respect of the
Companies’ systems, operations, financial condition or properties.


(e)           Annual Budget.  The Borrower shall deliver to the Administrative
Agent, for delivery to the Lenders, within ninety (90) days after the end of
each fiscal year of the Borrower, an annual budget of the Companies for the then
current fiscal year, to be in form reasonably satisfactory to the Administrative
Agent.


 
54 

--------------------------------------------------------------------------------

 




 
(f)           Shareholder and SEC Documents.  The Borrower shall notify the
Administrative Agent, for delivery to the Lenders, as soon as practicable, of
the availability of all notices, reports, definitive proxy or other statements
and other documents sent by the Borrower to its shareholders, to the holders of
any of its debentures or bonds or the trustee of any indenture securing the same
or pursuant to which they are issued, or sent by the Borrower (in final form) to
any securities exchange or over the counter authority or system, or to the SEC
or any similar federal agency having regulatory jurisdiction over the issuance
of the Borrower’s securities.  The Borrower shall be deemed to be in compliance
with its delivery obligations pursuant to this Section 5.03(f) with respect to
any material or information set forth in this Section 5.03(f) to the extent such
material or information is publicly filed via the Securities and Exchange
Commission’s Electric Data Gathering and Retrieval System (EDGAR) or any public
electronic filing system successor thereto.


(g)           Financial Information of Companies.  The Borrower shall deliver to
the Administrative Agent, for delivery to the Lenders, within ten (10) Business
Days of the receipt of a written request of the Administrative Agent or any
Lender, such other information about the financial condition, properties and
operations of any Company as may from time to time be reasonably requested,
which information shall be submitted in form and detail reasonably satisfactory
to the Administrative Agent and certified by a Financial Officer of the relevant
Company.


SECTION 5.04.                           Financial Records.  Each Company shall
at all times maintain true and complete records and books of account, including,
without limiting the generality of the foregoing, appropriate provisions for
possible losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours and upon reasonable prior notice
to such Company) permit the Administrative Agent, or any representative of the
Administrative Agent, to examine such Company’s books and records and to make
excerpts therefrom and transcripts thereof.


SECTION 5.05.                           Franchises; Change in Business.


(a)           Each Company (other than an Immaterial Subsidiary) shall (i)
preserve and maintain at all times its existence except as otherwise permitted
pursuant to Section 5.12 hereof, and (ii) maintain in full force and effect all
rights and franchises necessary or advisable to the conduct of their business
except as would not reasonably be expected to have a Material Adverse Effect.


(b)           No Company shall engage in any business if, as a result thereof,
the general nature of the business of the Companies taken as a whole would be
substantially and materially changed from the general nature of the business the
Companies are engaged in on the Effective Date.


SECTION 5.06.                           ERISA, Pension and Benefit Plan
Compliance.  No Company shall fail to satisfy the applicable minimum funding
standard under Section 412(a)(2) of the Code and Section 302 of ERISA or incur
any material liability to the PBGC (other than premium payments due under
Section 4007 of ERISA), established thereunder in connection with any Pension
Plan.  The Borrower shall furnish to the Lenders (a) as soon as possible and in
any event within thirty (30) days after any Company knows or has reason to know
that any Reportable Event with respect to any Pension Plan has occurred, a
statement of a Financial Officer of such Company, setting forth details as to
such Reportable Event and the action that such Company proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC if a copy of such notice is available to such Company, and (b)
promptly after receipt thereof a copy of any notice such Company, or any member
of the Controlled Group may receive from the PBGC or the Internal Revenue
Service with respect to any Pension Plan administered by such Company; provided,
that this latter clause shall not apply to notices of


 
55 

--------------------------------------------------------------------------------

 


general application promulgated by the PBGC or the Internal Revenue
Service.  The Borrower shall promptly notify the Lenders of any material taxes
assessed, proposed to be assessed or that the Borrower has reason to believe may
be assessed against a Company by the Internal Revenue Service with respect to
any ERISA Plan.  As used in this Section 5.06, “material” means the measure of a
matter of significance that shall be determined as being an amount equal to five
percent (5%) of Consolidated Net Worth.  As soon as practicable, and in any
event within twenty (20) days, after any Company shall become aware that an
ERISA Event shall have occurred, such Company shall provide the Administrative
Agent with notice of such ERISA Event with a certificate by a Financial Officer
of such Company setting forth the details of the event and the action such
Company or another Controlled Group member proposes to take with respect
thereto.  The Borrower shall, at the request of the Administrative Agent or any
Lender, deliver or cause to be delivered to the Administrative Agent or such
Lender, as the case may be, true and correct copies of any documents relating to
the ERISA Plan of any Company.
 


SECTION 5.07.                           Financial Covenants.


(a)           Leverage Ratio.  The Borrower shall not suffer or permit at any
time the Leverage Ratio to exceed 2.50 to 1.00.


(b)           Fixed Charge Coverage Ratio.  The Borrower shall not suffer or
permit at any time the Fixed Charge Coverage Ratio to be less than 3.50 to 1.00.


SECTION 5.08.                           Borrowing.  No Company shall create,
incur or have outstanding any Indebtedness of any kind; provided that this
Section 5.08 shall not apply to the following:


(a)           the Loans, the Letters of Credit and any other Indebtedness under
this Agreement;


(b)           any loans granted to or Capitalized Lease Obligations entered into
by any Company for the purchase or lease of fixed assets (and refinancings of
such loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Forty Million Dollars
($40,000,000) at any time outstanding;


(c)           the Indebtedness existing on the Effective Date as set forth on
Schedule 5.08 hereto (and any extension, renewal, replacement or refinancing
thereof so long as the principal amount thereof shall not be increased (other
than an increase in the principal amount of such Indebtedness due to the payment
of premiums, fees and costs associated with such extension, renewal, replacement
or refinancing) after the Effective Date);


(d)           Indebtedness of a Credit Party to any other Credit Party;


(e)           Indebtedness under any Hedge Agreement, so long as such Hedge
Agreement shall have been entered into in the ordinary course of business and
not for speculative purposes;


(f)           Permitted Foreign Subsidiary Loans and Investments;


(g)           secured Indebtedness of a Foreign Subsidiary in an aggregate
principal amount for all Foreign Subsidiaries not to exceed Ten Million Dollars
($10,000,000) at any time outstanding;


 
56 

--------------------------------------------------------------------------------

 


(h)           unsecured Subordinated Indebtedness, with terms reasonably
acceptable to the Administrative Agent and the Required Lenders, in an aggregate
principal amount for all Companies not to exceed Two Hundred Fifty Million
Dollars ($250,000,000) at any time outstanding; and


(i)           other unsecured Indebtedness of a Company, in addition to the
Indebtedness listed above, so long as the aggregate principal amount of such
Indebtedness for all Companies incurred during such time as the Borrower is not
in compliance with the Adjusted Covenant Requirement does not exceed Fifty
Million Dollars ($50,000,000) at any time outstanding.


SECTION 5.09.                           Liens.  No Company shall create, assume
or suffer to exist (upon the happening of a contingency or otherwise) any Lien
upon any of its property or assets, whether now owned or hereafter acquired;
provided that this Section 5.09 shall not apply to the following:


(a)           Liens for Taxes not yet due and payable (or in the case of
property taxes and assessments, not more than ninety (90) days overdue) or that
are being actively contested in good faith by appropriate proceedings and for
which adequate reserves shall have been established in accordance with GAAP;


(b)           carrier’s, warehousemen’s, mechanic’s, materialmen’s, repairmen’s
or other similar Liens, and vendor’s Liens imposed by statute or common law
arising in the ordinary course of business or the ownership of such Company’s
property and assets that (i) do not secure the repayment of Indebtedness, and
(ii) do not in the aggregate materially detract from the value of the property
subject thereto or materially impair the use of such property for its intended
purposes;


(c)           Liens on property or assets of a Subsidiary to secure obligations
of such Subsidiary to a Credit Party;


(d)           purchase money Liens on fixed assets securing the loans and
Capitalized Lease Obligations pursuant to Section 5.08(b) hereof, provided that
such Lien is limited to the purchase price and only attaches to the property
being acquired;


(e)           any Lien of the Administrative Agent, for the benefit of the
Lenders;


(f)           the Liens existing on the Effective Date as set forth in Schedule
5.09 hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of Indebtedness secured thereby
shall not be increased;


(g)           any Liens securing the Indebtedness incurred pursuant to Section
5.08(g) hereof and any refinancing thereof;


(h)           easements, rights-of-way, zoning or other use restrictions and
other similar encumbrances incurred in the ordinary course of business, or other
minor defects or irregularities in title of real property not interfering in any
material respect with the use of such property in the business of any Company;


(i)           pledges or deposits under workers’ compensation, unemployment
insurance and other social security legislation;


(j)           Liens consisting of bankers’ liens and rights of setoff, in each
case, arising by operation of law, and Liens on documents (and the goods covered
thereby) delivered under trade letters of credit;


 
57 

--------------------------------------------------------------------------------

 




 
(k)           licenses of intellectual property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;


(l)           any Lien on property owned by a Company as a result of an
Acquisition permitted pursuant to Section 5.13 hereof, so long as such Lien is
(i) either (A) permitted under another subpart of this Section 5.09, or (B) is
released within ninety (90) days of such Acquisition (unless Borrower shall have
obtained the prior written consent of the Administrative Agent and the Required
Lenders), and (ii) such Lien was not created at the time of or in contemplation
of such Acquisition; or


(m)           other Liens, in addition to the Liens listed above, securing
amounts, in the aggregate for all Companies, not to exceed Ten Million Dollars
($10,000,000).


No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company; provided, however, that, notwithstanding the foregoing
provisions of this sentence, a Company may enter into a contract or agreement so
prohibiting the Administrative Agent or the Lenders to the extent such
prohibition (i) is required by a contract or agreement with a Governmental
Authority, (ii) requires a consent not obtained of any Governmental Authority,
or (iii) constitutes a breach or default under, or results in the termination
of, or requires any consent not obtained under, any such contract or agreement
except to the extent the term in such contract or agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law.


SECTION 5.10.                           Regulations T, U and X.  No Company
shall take any action that would result in any non-compliance of the Loans or
Letters of Credit with Regulations T, U or X, or any other applicable
regulation, of the Board of Governors of the Federal Reserve System.


SECTION 5.11.                           Investments, Loans and Guaranties.  No
Company shall (a) create, acquire or hold any Subsidiary, (b) make or hold any
investment in any stocks, bonds or securities of any kind, (c) be or become a
party to any joint venture or other partnership, (d) make or keep outstanding
any advance or loan to any Person, or (e) be or become a Guarantor of any kind
(other than a Subsidiary Guarantor under the Loan Documents); provided that this
Section 5.11 shall not apply to the following:


(i)           any endorsement of a check or other medium of payment for deposit
or collection through normal banking channels or similar transaction in the
normal course of business;


(ii)           Cash Equivalent Investments;


(iii)           the holding of each of the Subsidiaries listed on Schedule 3.01
hereto, and the creation, acquisition and holding of, and any investment in, any
new Subsidiary after the Effective Date so long as such new Subsidiary shall
have been created, acquired or held, and investments made, in accordance with
the terms and conditions of this Agreement;


(iv)           Permitted Investments and Permitted Foreign Subsidiary Loans and
Investments, so long as, in each case, no Default or Event of Default shall
exist prior to or after giving effect to such loan or investments;


 
58 

--------------------------------------------------------------------------------

 




 
(v)           loans to, investments by and guaranties of the Indebtedness of, a
Company from or by a Company, so long as each such Company is a Credit Party;


(vi)           any advance or loan to an officer or employee of a Company made
in the ordinary course of such Company’s business, so long as all such advances
and loans from all Companies aggregate not more than the maximum principal sum
of Two Million Dollars ($2,000,000) at any time outstanding; and


(vii)           guaranties by the Borrower (A) of performance (and in no event
of payment) obligations of a Subsidiary under customer contracts entered into in
the ordinary course of business and (B) of operating leases of a Subsidiary.


For purposes of this Section 5.11, the amount of any investment in Equity
Interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.


SECTION 5.12.                           Merger and Sale of Assets.  No Company
shall merge, amalgamate or consolidate with any other Person, or sell, lease or
transfer or otherwise dispose of any assets to any Person, except that, if no
Default or Event of Default shall then exist or immediately thereafter shall
begin to exist:


(a)           any Company may merge with (i) the Borrower (provided that the
Borrower shall be the continuing or surviving Person), (ii) any one or more
Subsidiary Guarantors (provided that a Subsidiary Guarantor shall be the
continuing or surviving Person), or (iii) so long as both such Companies are not
Credit Parties, any other Company;


(b)           any Company may sell, lease, transfer or otherwise dispose of any
of its assets to (i) the Borrower, (ii) any Subsidiary Guarantor, or (iii) so
long as both such Companies are not Credit Parties, any other Company;


(c)           any Company may sell, lease, transfer or otherwise dispose of any
assets that are obsolete or no longer used in such Company’s business;


(d)           any Company may sell, lease, transfer or otherwise dispose of any
inventory or other assets in the ordinary course of business;


(e)           Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof;


(f)           any Company may sell, transfer or otherwise dispose of its
accounts receivables, either pursuant to a Permitted Receivables Facility or
pursuant to other sales by such Company, in an aggregate amount for all
Companies not to exceed Fifty Million Dollars ($50,000,000) during any fiscal
year of the Borrower;


(g)           any Company may sell, lease, transfer or otherwise dispose of
intellectual property in an aggregate amount for all Companies not to exceed
Twenty Million Dollars ($20,000,000) during any fiscal year of Borrower;


(h)           any Company may sell, lease, transfer or otherwise dispose of any
non-core assets so long as the assets disposed (i) are sold for their fair
market value and on an arms-length basis,


 
59 

--------------------------------------------------------------------------------

 


and (ii) generate revenues in an amount not to exceed, when combined with all
such assets disposed by all Companies during the Availability Period, two
percent (2%) of the Borrower’s Consolidated gross revenue for the preceding
period of twelve (12) consecutive months;
 


(i)           each of the Companies listed on Schedule 5.12 hereto may be
liquidated, wound up or dissolved at any time so long as such Subsidiaries are
Immaterial Subsidiaries;


(j)           any Company may sell, lease, transfer or other dispose of its
Equity Interests in a Foreign Subsidiary (and to the extent any such Equity
Interests are in a First Tier Foreign Subsidiary and are pledged under the
Collateral Documents, such pledge shall be deemed to be automatically released)
so long as such Foreign Subsidiary remains a Subsidiary; and


(k)           any Company may cause a Foreign Subsidiary to dissolve or be
liquidated under local law so long as the assets of such Foreign Subsidiary
become the assets of another Company.


SECTION 5.13.                           Acquisitions.  No Company shall effect
an Acquisition; provided, however, that a Company may effect an Acquisition so
long as:


(a)           in the case of a merger, amalgamation or other combination
including Borrower, Borrower shall be the surviving entity;


(b)           in the case of a merger, amalgamation or other combination
including a Credit Party (other than Borrower), a Credit Party shall be the
surviving entity;


(c)           the business to be acquired shall be similar or complementary to
the lines of business of the Companies;


(d)           the Companies shall be in compliance with Section 5.07 hereof both
prior to and subsequent to the transaction;


(e)           no Default or Event of Default shall exist prior to or after
giving effect to such Acquisition;


(f)           the Borrower shall have provided to the Administrative Agent and
the Lenders, at least ten (10) Business Days prior to such Acquisition (or, if
the aggregate Consideration paid for such Acquisition is less than Fifty Million
Dollars ($50,000,000), within five Business Days after the completion of such
Acquisition), a certificate of a Financial Officer of the Borrower showing pro
forma compliance with Section 5.07 hereof, both before and after giving effect
to the proposed Acquisition; and


(g)           such Acquisition is not actively opposed by the board of directors
(or similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired.


SECTION 5.14.                           Notice.  The Borrower shall cause a
Financial Officer of the Borrower to promptly notify the Administrative Agent,
in writing, whenever a Default or Event of Default has occurred hereunder or any
representation or warranty made in Article III hereof ceases, in any material
respect, to be true and complete.


SECTION 5.15.                           Capital Distributions.   The Borrower
shall not make Capital Distributions unless (a) the Borrower shall be in full
compliance with Section 5.07 hereof both prior to and after giving effect to
such Capital Distribution, (b) no Default or Event of Default has occurred and
is


 
60 

--------------------------------------------------------------------------------

 


continuing or will occur and be continuing after giving effect to such Capital
Distribution and (c) the aggregate amount of all such Capital Distributions
during any fiscal year of the Borrower does not exceed the Specified Basket
Amount; provided that, if at the time of and after giving effect (including
giving effect thereto on a Pro Forma Basis) to such Capital Distribution, the
Leverage Ratio is less than 1.50 to 1.00, there shall be no Dollar limitation on
such Capital Distributions.
 


SECTION 5.16.                           Environmental Compliance.  Each Company
shall comply in all material respects with any and all Environmental Laws
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise, except where any requirement of any
Environmental Law is being contested in good faith or a bona fide dispute exists
with respect thereto.  The Borrower shall furnish to the Lenders, promptly after
receipt thereof, a copy of any notice such Company may receive from any
Governmental Authority or private Person, or otherwise, that any material
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against such Company, any real property
in which such Company holds any interest or any past or present operation of
such Company.  No Company shall allow the material release or disposal of
hazardous waste, solid waste or other wastes on, under or to any real property
in which any Company holds any ownership interest or performs any of its
operations, in violation of any Environmental Law.  As used in this Section
5.16, “litigation or proceeding” means any demand, claim, notice, suit, suit in
equity action, administrative action, investigation or inquiry whether brought
by any Governmental Authority private Person, or otherwise.  The Borrower shall
defend, indemnify and hold the Administrative Agent and the Lenders harmless
against all costs, expenses, claims, damages, penalties and liabilities of every
kind or nature whatsoever (including reasonable attorneys’ fees) arising out of
or resulting from the noncompliance of any Company with any Environmental
Law.  Such indemnification shall survive any termination of this Agreement.


SECTION 5.17.                           Affiliate Transactions.  No Company
shall, directly or indirectly, enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party or a Foreign Subsidiary) on terms that shall be
less favorable to such Company than those that might be obtained at the time in
a transaction with a non-Affiliate; provided, however, that the foregoing shall
not prohibit the payment of customary and reasonable directors’ fees to
directors who are not employees of a Company or an Affiliate.
 
SECTION 5.18.                           Use of Proceeds.  The Borrower’s use of
the proceeds of the Loans shall be solely for working capital, making Capital
Distributions and other general corporate purposes of the Companies (including
Acquisitions permitted hereunder) and for the refinancing of existing
Indebtedness.


SECTION 5.19.                           Corporate Names
.  No Credit Party or Pledged Subsidiary shall change its corporate name, its
state, province or other jurisdiction of organization, its mailing address, or
its taxpayer identification number unless, in each case, the Borrower shall have
provided the Administrative Agent with at least ten (10) Business Days prior
written notice thereof.


SECTION 5.20.                           Subsidiary Guaranties and Pledge of
Stock or Other Ownership Interest
.


(a)           Guaranties.  Each Domestic Subsidiary (that is not an Immaterial
Subsidiary) created, acquired or held on any date subsequent to the Effective
Date, shall as promptly as possible but in


 
61 

--------------------------------------------------------------------------------

 


any event within thirty (30) days (or such later date as may be agreed upon by
the Administrative Agent) of such date, execute and deliver to the
Administrative Agent, for the benefit of the Lenders, a joinder to the
Subsidiary Guaranty, along with any corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
the Administrative Agent.
 


(b)           Pledge of Stock.  With respect to the creation or acquisition on
any date after the Effective Date, of a First Tier Foreign Subsidiary (other
than an Immaterial Subsidiary), or if a First Tier Foreign Subsidiary is no
longer an Immaterial Subsidiary on any date, the Borrower shall deliver (or
cause to be delivered) to the Administrative Agent as promptly as possible but
in any event within thirty (30) days (or such later date as may be agreed upon
by the Administrative Agent) of such date, for the benefit of the Secured
Parties, the share certificates (or other evidence of equity), if any, owned by
a Credit Party pursuant to the terms of a Pledge Agreement executed by the
appropriate Credit Party; provided, however, that no Company shall be required
to pledge more than the Applicable Pledge Percentage of the outstanding shares
or other Equity Interest in any such First Tier Foreign Subsidiary.


(c)           Perfection or Registration of Interest in Foreign Shares.  With
respect to any foreign shares pledged to the Administrative Agent, for the
benefit of the Secured Parties, on or after the Foreign Pledge Perfection
Trigger Date, the Administrative Agent shall, at all times thereafter, in the
discretion of the Administrative Agent or the Required Lenders, have the right
to perfect, at the Borrower’s cost, payable upon request therefor (including,
without limitation, any foreign counsel, or foreign notary, filing, registration
or similar, fees, costs or expenses), its security interest in the Pledged
Securities in the respective foreign jurisdiction; provided that, the
Administrative Agent and the Required Lenders, in their reasonable discretion
and in consultation with the Borrower, may waive the requirements of this
subsection (c) with respect to the perfection of any Pledged Securities in any
foreign jurisdiction to the extent that it determines that the costs of
perfecting its security interests in such Pledged Securities are excessive in
relation to the value of the security to be afforded thereby.


SECTION 5.21.                           Restrictive Agreements.  Except as set
forth in this Agreement, the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary to (a) make, directly or indirectly, any Capital Distribution to the
Borrower, (b) make, directly or indirectly, loans or advances or capital
contributions to the Borrower or (c) transfer, directly or indirectly, any of
the properties or assets of such Subsidiary to the Borrower; except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices, or (iii)
customary restrictions in security agreements or mortgages securing Indebtedness
or capital leases, of a Company to the extent such restrictions shall only
restrict the transfer of the property subject to such security agreement,
mortgage or lease.


SECTION 5.22.                           Other Covenants.  In the event that any
Company shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the covenants applicable to one or more Credit Parties
contained therein shall be more restrictive than the covenants set forth herein,
then the Companies shall be bound hereunder by such more restrictive covenants
with the same force and effect as if such covenants were written herein.


SECTION 5.23.                           Guaranty Under Material Indebtedness
Agreement.  No Company shall be or become a Guarantor of Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be a Subsidiary Guarantor under this Agreement prior to or concurrently
therewith (except as to agreements pertaining to a Foreign Subsidiary permitted
under Section 5.08 hereof wherein no Credit Party is a Guarantor).


 
62 

--------------------------------------------------------------------------------

 




 
SECTION 5.24.                           Amendment of Organizational
Documents.  No Company shall amend its Organizational Documents in any manner
materially adverse to the Lenders, without the prior written consent of the
Administrative Agent.


SECTION 5.25.                           Further Assurances.  The Borrower shall,
promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
reasonable acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.


ARTICLE VI


[Reserved]


ARTICLE VII


Events of Default




If any of the following events (“Events of Default”) shall occur:


(a)           the (i) interest on any Loan, any commitment or other fee, or any
other Obligation not listed in clause (ii) below, shall not be paid in full when
due and payable or within five (5) days thereafter; or (ii) principal of any
Loan or any obligation under any Letter of Credit shall not be paid in full when
due and payable;


(b)           any Company shall fail or omit to perform and observe Section
5.07, 5.08, 5.09, 5.11, 5.12, 5.13 or 5.15 hereof;


(c)           any Company shall fail or omit to perform and observe any
agreement or other provision (other than those referred to in clause (a) or (b)
above) contained or referred to in this Agreement or any Related Writing that is
on such Company’s part to be complied with, and that Default shall not have been
fully corrected within thirty (30) days after the earlier of (i) any Financial
Officer of such Company becomes aware of the occurrence thereof, or (ii) the
giving of written notice thereof to the Borrower by the Administrative Agent or
the Required Lenders that the specified Default is to be remedied;


(d)           any representation, warranty or statement made in or pursuant to
this Agreement or any Related Writing or any other material information
furnished by any Company to the Administrative Agent or the Lenders, or any
thereof, or any other holder of a promissory note delivered hereunder pursuant
to Section 2.10(e), shall be incorrect in any material respect when made or
deemed to have been made;


(e)           any Company shall default in the payment of principal or interest
due and owing under any Material Indebtedness Agreement beyond any period of
grace provided with respect thereto or in the performance or observance of any
other agreement, term or condition contained in any agreement under which such
obligation is created, if the effect of such default is to allow the
acceleration of the


 
63 

--------------------------------------------------------------------------------

 


maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to its stated maturity;
 


(f)           the occurrence of one or more ERISA Events that (a) the Required
Lenders determine could reasonably be expected to have a Material Adverse
Effect, or (b) results in a Lien on any of the assets of any Company, to the
extent that the aggregate of all such Liens for all Companies exceeds Thirty
Million Dollars ($30,000,000);


(g)           any Change in Control shall occur;


(h)           a final judgment or order for the payment of money shall be
rendered against any Company by a court of competent jurisdiction, that remains
unpaid or unstayed and undischarged for a period (during which execution shall
not be effectively stayed) of thirty (30) days after the date on which the right
to appeal has expired, provided that the aggregate of all such judgments for all
such Companies shall exceed Thirty Million Dollars ($30,000,000);


(i)           (i) any material provision, in the sole opinion of the
Administrative Agent, of any Loan Document shall at any time for any reason
cease to be valid, binding and enforceable against any Credit Party; (ii) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (iii) any Credit Party
shall deny that it has any further liability or obligation under any Loan
Document; or (iv) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to the Secured Parties the benefits purported to be created thereby; or


(j)           if any Company (other than an Immaterial Subsidiary) shall
(i) except as permitted pursuant to Section 5.12 hereof, discontinue business,
(ii) generally not pay its debts as such debts become due, (iii) make a general
assignment for the benefit of creditors, (iv) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, sequestrator, monitor, a custodian, a trustee, an interim trustee
or liquidator of all or a substantial part of its assets or of such Company, (v)
be adjudicated a debtor or insolvent or have entered against it an order for
relief under Title 11 of the United States Code, or under any other bankruptcy
insolvency, liquidation, winding-up, corporate or similar statute or law,
foreign, federal state or provincial, in any applicable jurisdiction, now or
hereafter existing, as any of the foregoing may be amended from time to time, or
other applicable statute for jurisdictions outside of the United States, as the
case may be, (vi) file a voluntary petition in bankruptcy, or file a proposal or
notice of intention to file a proposal or have an involuntary proceeding filed
against it and the same shall continue undismissed for a period of sixty (60)
days from commencement of such proceeding or case, or file a petition or an
answer or an application or a proposal seeking reorganization or an arrangement
with creditors or seeking to take advantage of any other law (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors, or admit (by answer, by default or otherwise) the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency or other proceeding (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, (vii) suffer or
permit to continue unstayed and in effect for thirty (30) consecutive days any
judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition or an application or a proposal seeking its reorganization
or appoints an interim receiver, a receiver and manager, an administrator,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets or of such Company, (viii) have an administrative receiver
appointed over the whole or substantially the whole of its assets or of such
Company, (ix) take, or omit to take, any action in order thereby to effect any
of the foregoing have assets the value of which is less than its liabilities
(taking into account prospective and contingent liabilities), or (x) have a


 
64 

--------------------------------------------------------------------------------

 


moratorium declared in respect of any of its Indebtedness, or any analogous
procedure or step is taken in any jurisdiction;
 


then, and in every such event (other than an event with respect to the Borrower
described in clause (j) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations of the Borrower accrued hereunder and under
the other Loan Documents, shall become  due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.  Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.


ARTICLE VIII


The Administrative Agent


Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including  execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any


 
65 

--------------------------------------------------------------------------------

 


capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.


 
66 

--------------------------------------------------------------------------------

 


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.


The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.


In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.  Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all


 
67 

--------------------------------------------------------------------------------

 


interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.
 


The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement.  Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).


The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”).  Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application - be deemed as satisfaction
of the corresponding amount of the Parallel Debt.  The parties hereto
acknowledge and agree that, for purposes of a Dutch Pledge, any resignation by
the Administrative Agent is not effective until its rights under the Parallel
Debt are assigned to the successor Administrative Agent.


The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking.  The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties.  Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any


 
68 

--------------------------------------------------------------------------------

 


pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.
 


ARTICLE IX


Miscellaneous


SECTION 9.01.                           Notices.  (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:


(i)           if to the Borrower, to it at (A) 140 Kendrick Street, Needham,
Massachusetts 02494, Attention of Treasurer (Telecopy No. (781) 370-5498;
Telephone No. (781) 370-6919), and (B) in the case of a notice of Default or an
Assignment and Assumption, Parametric Technology Corporation, 140 Kendrick
Street, Needham, Massachusetts 02494, Attention of General Counsel, with a copy
of any written notices to James I. Rubens, Edwards Wildman Palmer LLP, 111
Huntington Avenue, Boston, Massachusetts 02199; provided that, the failure to
deliver any such copy shall have no legal effect hereunder;


(ii)           if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 S. Dearborn, 7th Floor,
Chicago, Illinois 60601, Attention of April Yebd (Telecopy No. (888) 292-9533)
and (B) in the case of Borrowings denominated in Foreign Currencies, to J.P.
Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention
of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360), and in
each case with a copy to JPMorgan Chase Bank, N.A., 2 Corporate Drive, Suite
730, Shelton, Connecticut 06484, Attention of Scott Farquhar (Telecopy No. (203)
944-8495);


(iii)           if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing
Bank, to it at JPMorgan Chase Bank, N.A., 10 S. Dearborn, 7th Floor, Chicago,
Illinois 60601, Attention of Debra C. Williams (Telecopy No. (312) 385-7098),
or, in the case of any other Issuing Bank, to it at the address and telecopy
number specified from time to time by such Issuing Bank to the Borrower and the
Administrative Agent;


(iv)           if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A.,
10 S. Dearborn, 7th Floor, Chicago, Illinois 60601, Attention of April Yebd
(Telecopy No. (888) 292-9533); and


(v)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.


(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


 
69 

--------------------------------------------------------------------------------

 


(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.


SECTION 9.02.                           Waivers; Amendments.  (a) No failure or
delay by the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.


(b)           Except as provided in Section 2.20 with respect to an Incremental
Term Loan Amendment, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment (in each case,
excluding for the avoidance of doubt, mandatory prepayments under Section
2.11(b)), without the written consent of each Lender directly affected thereby,
(iv) change Section 2.18(b) or (d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date), (vi) release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Subsidiary Guaranty without the written consent of each Lender (other than in
connection with the disposition of all of the Equity Interests of the Subsidiary
Guarantors in a transaction permitted under this Agreement), or (vii) except as
provided in clause (d) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be.


(c)           Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the


 
70 

--------------------------------------------------------------------------------

 


Administrative Agent and the Borrower (x) to add one or more credit facilities
(in addition to the Incremental Term Loans pursuant to an Incremental Term Loan
Amendment) to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans, the initial Term Loans, Incremental Term Loans and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.
 


(d)           The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Credit Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to the Administrative Agent, but in any event in an amount not in
excess of 105% of the Dollar Amount thereof, (ii) constituting property being
sold or disposed of if the Borrower certifies to the Administrative Agent that
the sale or disposition (including by a merger with or into another Person as
permitted by this Agreement in connection with which such Subsidiary is not the
continuing or surviving corporation) is made in compliance with the terms of
this Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry) or is the subject of a disposition to
which the Required Lenders have consented, (iii) constituting property leased to
the Borrower or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII.  Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Credit Parties in respect of) all interests retained
by the Credit Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.


(e)           If, in connection with any proposed amendment, waiver or
consent  requiring the consent of “each Lender” or “each Lender directly
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.


(f)           Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.


 
71 

--------------------------------------------------------------------------------

 


SECTION 9.03.                           Expenses; Indemnity; Damage Waiver.  (a)
The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Lead Arrangers and their respective Affiliates,
including the reasonable fees, charges and disbursements of one primary counsel
(and one additional local counsel in each applicable jurisdiction in the case of
any pledge of Equity Interests of a Foreign Subsidiary taken after the Effective
Date in accordance with the Loan Documents) for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, provided, however, that the Borrower shall not be
required to reimburse the Lenders for more than one counsel to the
Administrative Agent (and up to one local counsel in each applicable
jurisdiction and additional regulatory counsel, in each case for the
Administrative Agent) and one additional counsel for all of the other Lenders
(and up to one local counsel in each applicable jurisdiction and regulatory
counsel, in each case for all of the other Lenders), unless a Lender or its
counsel determines that it is impractical or inappropriate (or would create
actual or  potential conflicts of interest) to not have individual counsel, in
which case each Lender may have its own counsel which shall be reimbursed in
accordance with the foregoing.


(b)           The Borrower shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or the material breach by such Indemnitee in bad
faith of express obligations of such Indemnitee under the Loan Documents
pursuant to a claim initiated by the Borrower or any other Company.


(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this


 
72 

--------------------------------------------------------------------------------

 


Section, each Lender severally agrees to pay to the Administrative Agent, and
each Revolving Lender severally agrees to pay to such Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the
Borrower’s failure to pay any such amount shall not relieve the Borrower of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank or the Swingline Lender in its capacity as such.
 


(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.


(e)           All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.


SECTION 9.04.                           Successors and Assigns.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit),  Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)           (i)   Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:


(A)           the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof);  provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; and


(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.


 
73 

--------------------------------------------------------------------------------

 




 
(ii)           Assignments shall be subject to the following additional
conditions:


(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;


(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;


(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;


(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and


(E)           the assignee shall not be a Competitor unless an Event of Default
has occurred and is continuing or the Borrower has consented in writing to such
assignment.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the


 
74 

--------------------------------------------------------------------------------

 


case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 


(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)           (ii)   Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender.  Each Lender that sells a
participation


 
75 

--------------------------------------------------------------------------------

 


shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 


(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) as though it were a Lender.


(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05.                           Survival.  All covenants, agreements,
representations and warranties made by the Credit Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.


SECTION 9.06.                           Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter


 
76 

--------------------------------------------------------------------------------

 


hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
 


SECTION 9.07.                           Severability.  Any provision of any Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.


SECTION 9.08.                           Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower or any Subsidiary
Guarantor against any of and all of the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.


SECTION 9.09.                           Governing Law; Jurisdiction; Consent to
Service of Process.  (a) This Agreement shall be construed in accordance with
and governed by the law of the State of New York.


(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Credit Party or its properties in the courts of any jurisdiction.


(c)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


 
77 

--------------------------------------------------------------------------------

 


(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


SECTION 9.10.                           WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.                           Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.


SECTION 9.12.                           Confidentiality.  Each of the
Administrative Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii)  any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


SECTION 9.13.                           USA PATRIOT Act.  Each Lender that is
subject to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) hereby notifies each
Credit Party that pursuant to the requirements of the Patriot Act, it is
required


 
78 

--------------------------------------------------------------------------------

 


to obtain, verify and record information that identifies such Credit Party,
which information includes the name and address of such Credit Party and other
information that will allow such Lender to identify such Credit Party in
accordance with the Patriot Act.
 


SECTION 9.14.                           Releases of Subsidiary Guarantors.


(a)           A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise.  In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Credit Party, at such Credit Party’s expense, all documents that such Credit
Party shall reasonably request to evidence such termination or release.  Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent.


(b)           Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor becomes an Immaterial Subsidiary.


(c)           At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Banking Services Obligations,
Swap Obligations, and other Obligations expressly stated to survive such payment
and termination) shall have been paid in full in cash, the Commitments shall
have been terminated and no Letters of Credit shall be outstanding, the
Subsidiary Guaranty and all obligations (other than those expressly stated to
survive such termination) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.


SECTION 9.15.                           Appointment for Perfection.  Each Lender
hereby appoints each other Lender as its agent for the purpose of perfecting
Liens, for the benefit of the Administrative Agent and the Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession.  Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.


SECTION 9.16.                           Interest Rate
Limitation.  Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
 
 
79

--------------------------------------------------------------------------------

 

 
 
SECTION 9.17.                           No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Lenders and their Affiliates, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


[Signature Pages Follow]


 
80 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
PARAMETRIC TECHNOLOGY CORPORATION,
as the Borrower
   
By:  /s/ Jeffrey D. Glidden
 
Name:  Jeffrey D. Glidden
 
Title:  Executive Vice President and Chief Financial Officer
   
JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent
   
By:  /s/Kenneth D. Coons
 
Name:  Kenneth D. Coons
 
Title:  Vice President - Senior Underwriter
   
KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as Syndication Agent
   
By:  /s/ David A. Wild
 
Name:  David A. Wild
 
Title:  Senior Vice President
   
RBS CITIZENS, N.A., individually as a Lender and as Syndication Agent
   
By: /s/ James P. Minton
 
Name:  James P. Minton
 
Title:  Vice President
 

 
 
 Signature Page to Credit Agreement
Parametric Technology Corporation

--------------------------------------------------------------------------------

 

 BANK OF AMERICA, N.A., as a Lender    
By:  /s/ Thuy Bui
 
Name:  Thuy Bui
 
Title:  Vice President
 
 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender    
By:  /s/ Kerry Anne O'Callaghan
 
Name:  Kerry Anne O'Callaghan
 
Title:  Senior Assistant Vice President
   
SILICON VALLEY BANK, as a Lender
   
By: /s/  Philip T. Silvia III
 
Name:  Philip T. Silvia III
 
Title:  Vice President
   
SOVEREIGN BANK, N.A., as a Lender
   
By:  /s/ A. Neil Sweeny
 
Name:  A. Neil Sweeny
 
Title:  Senior Vice President
   


 
 Signature Page to Credit Agreement
Parametric Technology Corporation
  (continued)

--------------------------------------------------------------------------------

 


 TD BANK, N.A., as a Lender    
By:  /s/ Todd Antico
 
Name:  Todd Antico
 
Title:  Senior Vice President
   
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
   
By:/s/ Denis Waltrich
 
Name:  Denis Waltrich
 
Title:  Vice President
   
THE HUNTINGTON NATIONAL BANK, as a Lender
   
By: /s/ Jared Shaner
 
Name:  Jared Shaner
 
Title:  Staff Officer
 


 
 Signature Page to Credit Agreement
Parametric Technology Corporation
  (continued)

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
 


 
 
COMMITMENTS
 
LENDER
 
REVOLVING COMMITMENT
   
TERM LOAN COMMITMENT
               
JPMORGAN CHASE BANK, N.A.
  $ 46,666,666.66     $ 23,333,333,34                    
KEYBANK NATIONAL ASSOCIATION
  $ 46,666,666.66     $ 23,333,333,34                    
RBS CITIZENS, N.A.
  $ 33,333,333.33     $ 16,666,666.67                    
BANK OF AMERICA, N.A.
  $ 26,666,666.67     $ 13,333,333.33                    
HSBC BANK USA, NATIONAL ASSOCIATION
  $ 26,666,666.67     $ 13,333,333.33                    
SILICON VALLEY BANK
  $ 26,666,666.67     $ 13,333,333.33                    
SOVEREIGN BANK, N.A.
  $ 26,666,666.67     $ 13,333,333.33                    
TD BANK, N.A.
  $ 26,666,666.67     $ 13,333,333.33                    
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 20,000,000.00     $ 10,000,000.00                    
THE HUNTINGTON NATIONAL BANK
  $ 20,000,000.00     $ 10,000,000.00                    
AGGREGATE COMMITMENTS
  $ 300,000,000.00     $ 150,000,000.00  


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.02


MANDATORY COST




1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 
3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 
4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
 
(a)
in relation to a Loan in Pounds Sterling:

 
[equation1.jpg]
 
(b)
in relation to a Loan in any currency other than Pounds Sterling:

 
[equation2.jpg]
 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

   D      is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

       
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.
 



 
 
 

--------------------------------------------------------------------------------

 
5.    For the purposes of this Schedule:
 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 
 
(c)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
 
(e)
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 
 
(f)
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

 
 
(g)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
 
(h)
“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 



7.    If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the reate of charge payable by that
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by that Reference Bank as being the average of the
Fee Tariffs applicable to that Reference Bank for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of that Reference Bank.
 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate.  In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
    (a)             the jurisdiction of its Facility Office; and
    (b)             any other information that the Administrative Agent may
reasonably require for such purpose.
 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 
 
2

--------------------------------------------------------------------------------

 
10.
The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 
13.
The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 

 
3 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
               
2.
Assignee:
         
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrower(s):
Parametric Technology Corporation
       
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
     
5.
Credit Agreement:
The Credit Agreement dated as of August 16, 2012 among Parametric Technology
Corporation, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto
 

6.
Assigned Interest:

 
1 Select as applicable
 

--------------------------------------------------------------------------------

 
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
     
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By:
     
Title:
       



 
Consented to and Accepted:
     
JPMORGAN CHASE BANK, N.A., as Administrative Agent
     
By:
       
Title:
       
[Consented to:]4
     
PARAMETRIC TECHNOLOGY CORPORATION
     
By:
       
Title:
   



 



--------------------------------------------------------------------------------

 
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).
 
3 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
2 

--------------------------------------------------------------------------------

 

ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.03 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and
 

 
 

--------------------------------------------------------------------------------

 

Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.
 

 
2 

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
OPINION OF COUNSEL FOR THE CREDIT PARTIES
 
[Attached]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF INCREASING LENDER SUPPLEMENT


INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
August 16, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Parametric Technology Corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;
 
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and
 
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Commitment increased by $[__________], thereby making the
aggregate amount of its total Revolving Commitments equal to $[__________]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[__________] with respect thereto].
 
2.  The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
 
3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
 
4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
[INSERT NAME OF INCREASING LENDER]




By:____________________________________
Name:
Title:




Accepted and agreed to as of the date first written above:


PARAMETRIC TECHNOLOGY CORPORATION




By:______________________________________
Name:
Title:




Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:______________________________________
Name:
Title:





 
2 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF AUGMENTING LENDER SUPPLEMENT


AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of August 16, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Parametric Technology Corporation (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
 
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment with respect to
Revolving Loans of $[__________]] [and] [a commitment with respect to
Incremental Term Loans of $[__________]].
 
2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.03 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
 
3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
 
[___________]
 
4.  The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
 

 
 

--------------------------------------------------------------------------------

 

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
 
6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[remainder of this page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
[INSERT NAME OF AUGMENTING LENDER]




By:                                                                           
Name:
Title:




Accepted and agreed to as of the date first written above:


PARAMETRIC TECHNOLOGY CORPORATION




By:_____________________________________
Name:
Title:




Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:_____________________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF
COMPLIANCE CERTIFICATE
 
For Fiscal Quarter ended ____________________


THE UNDERSIGNED HEREBY CERTIFIES THAT:


(1)           I am the duly elected President or Chief Financial Officer of
PARAMETRIC TECHNOLOGY CORPORATION, a Massachusetts corporation (“Borrower”);


(2)           I am familiar with the terms of that certain Credit Agreement,
dated as of August 16, 2012, among the undersigned, the lenders named on
Schedule 2.01 thereto (together with their respective successors and assigns,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, KeyBank National Association, as syndication agent, and RBS Citizens,
National Association, as documentation agent (as the same may from time to time
be amended, restated or otherwise modified, the “Credit Agreement”; the terms
defined therein being used herein as therein defined), and the terms of the
other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;


(3)           Except as set forth below, the review described in paragraph (2)
above did not disclose, and I have no knowledge of, the existence of any
condition or event that constitutes or constituted a Default or Event of
Default, at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate;


(4)           The representations and warranties made by the Borrower contained
in each Loan Document are true and correct in all material respects as though
made on and as of the date hereof, except to the extent that any thereof
expressly relates to an earlier date; and


(5)           Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.07 of the Credit Agreement, which calculations
show compliance with the terms thereof.


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 

       





IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.



 
PARAMETRIC TECHNOLOGY CORPORATION
 
By:                                                                 
Name:                                                                 
Title:                                                                 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


LIST OF CLOSING DOCUMENTS1


PARAMETRIC TECHNOLOGY CORPORATION


CREDIT FACILITIES


August 16, 2012




A.           LOAN DOCUMENTS


1.
Credit Agreement (the “Credit Agreement”) by and among Parametric Technology
Corporation, a Massachusetts corporation (the “Borrower”), the institutions from
time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for itself and the other Lenders
(the “Administrative Agent”), evidencing a revolving credit facility to the
Borrower from the Lenders in an initial aggregate principal amount of
$300,000,000 and a term loan facility to the Borrower from the Lenders in an
aggregate principal amount of $150,000,000.



SCHEDULES


Schedule 2.01                                           --           Commitments
Schedule 2.02                                           --           Mandatory
Cost
Schedule 2.03                                           --           Competitors
Schedule
3.01                                           --           Subsidiaries
Schedule 3.04                                           --           Litigation
Schedule 3.10                                           --           ERISA Plans
Schedule 5.08                                           --           Existing
Indebtedness
Schedule 5.09                                           --           Existing
Liens
Schedule 5.11                                           --           Permitted
Foreign Subsidiary Loans and Investments
Schedule 5.12                                           --           Certain
Subsidiaries to be Liquidated


EXHIBITS


Exhibit A                                --           Form of Assignment and
Assumption
Exhibit B                                --           Form of Opinion of Credit
Parties’ Counsel
Exhibit C                                --           Form of Increasing Lender
Supplement
Exhibit D                                --           Form of Augmenting Lender
Supplement
Exhibit E                                --           Form of Compliance
Certificate
Exhibit F                                --           List of Closing Documents
Exhibit G-1                             --           Form of Borrowing Request
Exhibit G-2                             --           Form of Interest Election
Request


2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.




--------------------------------------------------------------------------------

  1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or the Borrower’s counsel.

 
 

--------------------------------------------------------------------------------

 

3.
Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Credit Parties”) in favor of the Administrative Agent.



4.
Pledge Agreement executed by the Credit Parties, together with pledged
instruments and allonges, stock certificates, stock powers executed in blank,
pledge instructions and acknowledgments, as appropriate.



 
EXHIBITS



Exhibit A
--
Pledged Securities

Exhibit B
--
Form of Stock Transfer Power

Exhibit C                              --            Prior Names, Jurisdiction
of Formation, Place of Business,Mergers and Mailing Address




 
B.  UCC DOCUMENTS



5.
UCC, tax lien and name variation search reports naming each Credit Party from
the appropriate offices in relevant jurisdictions.



6.
UCC financing statements naming each Credit Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.





C.           CORPORATE DOCUMENTS


8.
Certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Credit Party, as attached
thereto and as certified as of a recent date by the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, since
the date of the certification thereof by such governmental entity, (ii) the
By-Laws or other applicable organizational document, as attached thereto, of
such Credit Party as in effect on the date of such certification, (iii)
resolutions of the Board of Directors or other governing body of such Credit
Party authorizing the execution, delivery and performance of each Loan Document
to which it is a party, and (iv) the names and true signatures of the incumbent
officers of each Credit Party authorized to sign the Loan Documents to which it
is a party, and (in the case of the Borrower) authorized to request a Borrowing
or the issuance of a Letter of Credit under the Credit Agreement.



9.
Good Standing Certificate (or analogous documentation if applicable) for each
Credit Party from the Secretary of State (or analogous governmental entity) of
the jurisdiction of its organization, to the extent generally available in such
jurisdiction.





D.           OPINIONS


10.           Opinion of Edwards Wildman Palmer LLP, counsel for the Credit
Parties.




E.           CLOSING CERTIFICATES AND MISCELLANEOUS

 
 

--------------------------------------------------------------------------------

 

11.           A Certificate signed by the President, a Vice President or a
Financial Officer of the Borrower certifying the following: (i) all of the
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct in all material respects and (ii) no Default or Event of
Default has occurred and is then continuing.


12.
Payoff documentation providing evidence satisfactory to the Administrative Agent
that the Existing Credit Agreement has been terminated and cancelled (along with
all of the agreements, documents and instruments delivered in connection
therewith) and all Indebtedness owing thereunder has been repaid and any and all
liens thereunder have been terminated.



 
F.  POST-CLOSING DOCUMENTS



13.
Post-filing UCC search reports confirming that each of the UCC financing
statements naming each Credit Party as debtor and the Administrative Agent as
secured party is filed with the appropriate offices in applicable jurisdictions.



 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT G-1
 
FORM OF BORROWING REQUEST
 
 
JPMorgan Chase Bank, N.A.,

 
as Administrative Agent

 
for the Lenders referred to below



[10 South Dearborn
Chicago, Illinois 60603
Attention: [__________]
Facsimile: [__________]]6


With a copy to:


[__________]
[__________]
Attention: [__________]
Facsimile: [__________]
 
Re:  Parametric Technology Corporation
 
[Date]
 
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement dated as of August 16, 2012 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Parametric Technology Corporation (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:
 


 
 
The requested Borrowing is in respect of [the Revolving Commitment][the Term
Loan Commitment]

 
 
Aggregate principal amount of Borrowing:7  __________

 
 
Date of Borrowing (which shall be a Business Day):  __________

 
 
Type of Borrowing (ABR or Eurocurrency):  __________

 
 
Interest Period and the last day thereof (if a Eurocurrency
Borrowing):8  __________

 



--------------------------------------------------------------------------------

 
6 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).
 
7 Not less than applicable amounts specified in Section 2.02(c).
 
8 Which must comply with the definition of "Interest Period" and end not later
than the Maturity Date.
 




 
 

--------------------------------------------------------------------------------

 

Agreed Currency:  __________
 
 
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed:  __________

 
[Signature Page Follows]
 

 
2 
 

--------------------------------------------------------------------------------

 



The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and] 1 4.02 of the Credit Agreement are satisfied
as of the date hereof.


 
Very truly yours,


PARAMETRIC TECHNOLOGY CORPORATION,
as the Borrower




By:______________________________
Name:
Title:





--------------------------------------------------------------------------------

 
1 To be included only for Borrowings on the Effective Date.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-2
 
FORM OF INTEREST ELECTION REQUEST
 
 
JPMorgan Chase Bank, N.A.,

 
as Administrative Agent

 
for the Lenders referred to below



[10 South Dearborn
Chicago, Illinois 60603
Attention: [_______]
 
Facsimile: ([__]) [__]-[_____]]1
 
Re:  Parametric Technology Corporation
 
[Date]
 
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement dated as of August 16, 2012 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Parametric Technology Corporation (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
convert an existing Borrowing under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such conversion
requested hereby:
 


 
1.
List date, Type, Class, principal amount, Agreed Currency and Interest Period
(if applicable) of existing Borrowing:  __________

 
2.
Aggregate principal amount of resulting Borrowing:  __________

 
3.
Effective date of interest election (which shall be a Business Day):  __________

 
4.
Type of Borrowing (ABR or Eurocurrency):  __________

 
5.
Interest Period and the last day thereof (if a Eurocurrency
Borrowing):2  __________

 
6.
Agreed Currency:  __________

 
[Signature Page Follows]
 



--------------------------------------------------------------------------------

 
1 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).
2 Which must comply with the definition of "Interest Period" and end not later
than the Maturity Date.
 




 
 

--------------------------------------------------------------------------------

 

Very truly yours,
 


 
PARAMETRIC TECHNOLOGY CORPORATION,
as Borrower




By:______________________________
Name:
Title:
